Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4703 Filed 01/13/19 Page 1 of 37

EXHIBIT 1
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4704 Filed 01/13/19 Page 2 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg2o0f34 Pg!ID3079

 

i | IN THE UNITED STATES DISTRICT COURT
2 FOR THE EASTERN DISTRICT OF MICHIGAN
3

+ MARGARET CONE,

5 Case No. 2:16-cv-11306

6 | Plaintiff, Hon. Sean F. Cox

7 vs. Mag. Judge Stephanie D. Davis
8 |

9 MARK TESSLER, SHERMAN JACKSON,
10 and DAVID HOWELL,

2 jointly and severally, |

 

13 Defendants. |
i4

15

16 VIDEOTAPED DEPOSITION

i7

18 DEPONENT : SHERMAN A. JACKSON - NON-CONFIDENTIAL PORTION
19 DATE: Monday, October 9, 2017

20 TIME: 9:27 a.m.

2 | LOCATION: Hooper Hathaway, P.C.

22 126 S. Main Street

23 Ann Arbor, Michigan

24 | REPORTER: Elizabeth G. LaBarge, CSR-4467

 

25 JOB NO: 5380 |

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4705 Filed 01/13/19 Page 3 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg3o0f34 Pg ID 3080

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 2..5
Bage 2 Page 3

2 APPEARANCES: 1 In DEB X

2 2

3 JUCKNTESS LAW FIRM PLC 3 WITNESS

4 By: Frederick Juckniess, Esq. <

5 302 E. Liberty Street, Suite 203 5 SHERMAN A. JACKSON PAGE

6 Ann Arbor, Michigan 48104 4
{7 (734) 707-1515 7 Examination by Mr. Juckniess 10
6 rick@®juckniesslaw.com 8
i 2 Appearing on behalf of the Plaintiff. 3 CONFIDENTIAL PORTION SOUND UNDER SEPARATE COVER |
30 10 Pages 93 193

il BBY, CONNER, SMILLIE & BOURQUE, PLIC 313

22 By: Thomas 8. Bourque, Ksq. 12

z3 320 Miller Avenue, Suite 150 13

4 Asn Arbor, Michigan 48103 is

is {734} 769-2692 15 &xX HTtBIT §&

16 bourqueGeecab.com 16

1? Appearing on behalf of the Defendants. 1? s- NUMBER DESCRIPTION PAGE
18 18 §=6Exhibic 1 Email Re: Letter tor UV of M, and

i? 19 document entitled World Leadership

20 Also Present: Margaret Cone, Plaintiff 20 Program . - - 1. 1 ee ee ee ee 23
2l Jane McMillan, Videographer 21 Exhibit 2 Proposal Approval Form ...... - 62
2 22 =Exhibit 3 Effort reporting report... . 80
23 23 Exhibit ¢ *OONFIDENTIAL* Submittal Form... .. 92
24 24 Exhibit 5 eResearchM Proposal Management document

25 25 with attachments .... . 106

Page 4 Page 5

1 BXRtItIsptT § 1 ExHXw IB Et TT &

2 2

3 - NUMBER OFSCRIPTION PAGE 3 «- NUMBER DESCRIPTION PAGE

4 Exhibit 6 12/16/08 letter ......+,..+-+-+-+-. 1238 4 Exhibit 22 2/26/10 email Re: Urgent: for your

5 Exhibit 7 10/29/09 summary letter, ....-.-- 237 5 review: Draft/temporary WLP budget,

6 Exhibit @ 143 6 just to get the account open and funded

° Exhibit World Leadership Frogram document . . . 149 7 for you, and attachment. ...... 188

8 Exhibit 10 Dear Dr. Tayyeb letter ...... 152 8 Exhibit 23 2/22/10 email chain Re: Urgent:

9 &xhibit 11 1/15/09 memo Re: Timeline for Implementing 3 FW: Post a Comment to the Entire Project

20 the World Leadership Program 152 #10 Activity . . 193
Ll Exhibit 12 World Leadership Program 11 Exhibit 24 2/26/10 email chain Re: PY: INPO: PAN

12 Five Year Budget 153 82 for NGO12116-0 (210-PAFO3370} Jackson . 197
13. Exhibit 123 11/3/99 email chain Re: Sherman . 158 23 &xhibit 25 3/3/10 email Re: Greetings and Thanks . 200
4 = Bxhibit 14 11/3/09 email chain Re: Sherman, 14 -Sxhibit 26 1/15/10 email chain Re: Urgent: for

15 and attachment ..... 160 «15 your review - draft letter to UAE to ask

16 Exhibit 16 11/4/99 email chain Re: Following up 162 16 for wiring of funde . . 2... 4 a a » 201
1? Bxbibir 16 21/30/09 email chain Re: Check out 1? =Bxhibit 27 Document entitled WLP Program - al-Azhar

18 Crisis Puta Focus on Dubai's Complex 18 and U. of Michigan Phone meeting 42 an

ig Relationship With Apu Dhabi... ...- 264 19 July curriculum and core taculty

20 0 =«6Exhibit 17 12/20/09 and 11/24/09 emails 2 March 9, 2020 ....0 » 1 -s0 2 ese es 203
21 Re: Checking in - 170 (2 Exhibit 26 3/9/10 email chain Re: Urgent: WLP

22 «Exhibit 18 2/1/09 hetter ..-....-.+-+.-- 176 §22 QGOVEIMATCE:  ciwiece weighs vo agner's 204
23 Exhibit 15 12/8/09 Letter 2. 2. 6s se ee 179 23 &xhibit 29 3/9/10 email chain Re: Urgent: WLP

24 Exhibit 20 2/14/09 letter... . .- lel 24 governance ....--...- 20¢
25 Exhibit 21 1/15/10 letter 2. 2. 2 wwe 183 25 &xhibit 36 3/12/10 letter entitled Dratr . 218

 

 

 

Scheduling@FortzLegal.com

844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4706 Filed 01/13/19 Page 4 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18

Pg 4o0f34 Pg ID 3081

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 6..9
Page 6 Page 7
1 Exot es te 1 ex HI BITS
3 NUMBER DESCRIPTION PAGE 3 NUMBER DESCRIPTION PAGE
4 Exhibit 31 3/13/10 and 3/12/10 email chain 4 Exhibit 41 3/30/10 email chaina Re: Just FYI,
5 Re: The “LP project could be going better 5 another NLP email, and Re: URGENT 269
j 6 and 32/12/16 email chain Re: Revised 6 Exhibic 42 4/12/10 email chain Re: Is this ok?
7 pricing for Maynard House... . 1... 222 7 Re: WLP: Very Urgent: Re: Date;
& &xhibit 32 3/16/10 email chain Re: UAE Donation 227 8 Re: Accounting; and Re: Date ..... 277
9 Exhibit 33 3/23/10 email chain Re: are we have a 9 Rxhibir 43 4/12/10 email Re: WLP: Nark's recent
ic eall today .....-.- ose ee eo ew 294 10 ONOTIR Boe le See 2a3
il Exhibir 34 Calendars entitled Jackson Planned lt Exhibic 44 4/14/10 and 4/13/10 email chain Re: Pod;
12 Absences Erom Amn Arbor ....... 236 | 12 My reimbursements and compensation 236
13 Exhibit 35 3/29/10 and 3/27/10 email chain 13 Exhibit 45 4/14/10 and 4/13/10 email chain Re: Pwd:
14 Re: completed Jils .....-..2-es-s 242) «14 My reimbursements and compensation 2389
is Exhibit 36 1/28/10 email Re: WLP: now Sherman is “4s Exhibit 46 4/27/10 email chain Re: UPDATE;
16 upset with me, and 3/28/16, 3/27/10, 16 COOLLGMEIEIED 5% 2 he Sire celts 293
37 and 3/26/10 email chain Re: WLP: 1? «= Exhibit 47 6/30/20 letter 2... 2... ee eee 293
2% Urgent: for your review - Maynard 18 8 &xhibit 48 4/28/10 letter ..-.....40+e- 297
+S) House Standard Lease... 1. ee ee 244° «#429 Exhibit 49 4/26/10 email Re: WLP Close Out... . 299
20 8 Sxhibir 37 4/2/10 email Re- Al Azhar Project... 254 20 Exhibit 50 ISR Personnel Transaction Form 361
21 Exhibit 36 4/5/10 email chain Re: Al Azhar Project 258 21 Exhibit 51 5/29/10 and 5/26/10 email chain
22 Exhibit 39 4/8/10 email chain Re: cps, and 4/8/10 22 Re: Sherman Jackson's compensation on
23 and 4/5/10 email chain Re: DS 2019 261 «(23 the WLP project... - 2. - se seas 303
24 Exhibit 40 4/20/10 email Re: FYL: Agenda for my 24 = Exhibit $2 Adjunct Payment Form ......-... 304
25 meeting with Sherman this morning... 268 25
Page 8 | Page 9
1 zx HI BITS 1 Monday, October 9, 2017
2 2 Ann Arbor, Michigan
3 NUMBER DESCRIPTION PAGE 3 9:27 am.
4 Exhibit 53 Docunent entitled Islamic Law, 4 me
s Pinal Exam... 2 eee ee ee eee os 5 VIDEOGRAPHER: We are now on the record. The time
6 S&xhibit 54 Printout entitled Join MPAC at ISNA'a 6 is 9:27 a.m. on Monday, October 9th, 2017, for the
4%th Annual Convention This Weekend . . 306 7 deposition of Sherman Jackson. We are taking this
8 Exhibit 55 Chart entitled 0029255 ...--.-.... 308 8 deposition at 126 South Main Street in Ann Arbor,
$ Exhibit 56 1090 and W-2 statements . . . - 1 + + + 399 Q Michigan, in the action entitled Margaret Cone versus
10 9 - Bxhibit $7 4/22/10 letter . 22. - 2-2 eee 310 10 Mark Tessier, Sherman Jackson, and David Howell in the
11 &xbibit $e Curriculum Vitae of Sherman A. Jackson 4311 144 United States District Court for the Eastern District of
12 Exhibit 59 Excerpt from The University of Michigan 12 Michigan. This is Case Number 2:16-cv-11306-SFC-SDD.
23 Paculty Handbook .... 1... 2+ -- 323° 13 Will the court reporter please swear in the witness
14  Exhibic 60 6/8/10, 6/4/10, 5/29/10, and 5/28/10 14 and the attorneys briefly identify themselves for the
25 entail chain Re; Sherman Jackson's 15 record?
26 compensation on the WLP project... . 4S 16 = COURTREPORTER: And! will swear you in if you'll
27 * ’ . 17 raise your right hand.
28 18 Do you solemnly swear or affirm the testimony you
19 19 are about to give will be the truth, the whole truth,
zo 20 and nothing but the truth?
22 21 THE WITNESS: I do.
22 22 MR. JUCKNIESS: Frederick Juckniess on behalf of
23 23 Margaret Cone.
24 24 MR. BOURQUE: Tom Bourque on behalf of the
25 25 defendants.
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4707 Filed 01/13/19 Page 5 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg5of34 Pg ID 3082

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 10..13
Page 10 Page 11
1 SHERMAN A. JACKSON 1 A_ In 1997, 1 believe.
2 having been first duly sworn, was examined and 2 Q Okay. And what was your position at the time you joined
3 testified as follows: 3 U of M?
4 EXAMINATION 4 A Itwas, fi recall correctly, Associate Professor of
5 BY MR. JUCKNIESS;: 5 Near Eastern Studies.
6 Q Good moming. Dol address you as Dr. Jackson? 6 Q Okay. And later were you tenured?
7 A Whatever you're comfortable with. 7 A Actually, | came in as a tenured transfer. | think
& Q Okay. Dr. Jackson, can you tell me your current 8 there may have been one year for them to confirm that
9 address? 9 process, but I came in -- 1 had tenure before | came
10 A 9724 Gamish Drive, Downey, California 90240. 10 here.
411 Q_ And your current employer? 11. Q Okay. And when did you leave the U of M?
12 A The University of Southern California. 12 A_ tleft the University of Michigan in 2011.
j 13 Q_ And what is your position with the University of 13 Q Okay. And when you left the University of Michigan, did
14 Southern California? 14 you receive a copy of your emails from the university?
15 A_ lam the King Faisal Chair of Islamic Thought and 15 A No.
16 Culture. 16 Q_ Did you take any of your files?
17 Q Okay. So are you a full-time employee? 17 A_ 1--email files?
18 A Yes. 18 Q Electronic or hard copy.
19 Q Andis that do you spend 100 percent of your time at 49 A I'mnot sure | understand the question. | had laptops
20 that -- doing that professorship? 20 that | used here that I took and one desktop, as well,
21 A Well, | -- that's my full-time job. | do lectureships 21 but my understanding from the University of Michigan was
22 and some teaching occasionally in other venues. 22 ‘that my email account will not transfer.
23 Q Do you have other current adjunct professorships? 23 Q Okay. And so did you make arrangements to take any of
24 A No. 24 your emails with you?
25 Q Okay. And when did you join the U of Mas aprofessor? 25 A No, not that! recall, no. I'm not sure | understand
Page 12 Page 13
1 that question, take my emails with me. 1 A_ Idon't know the date, but when I got the --
2 Q Take an electronic copy of your emails? 2 Q Document request?
3 A No, not that! recall, no. 3 A Yes.
4 Q Were any of your emails resident on your laptop or 4 Q Okay. And the same for the laptops?
5 desktop that you know of? 5 A Yes.
6 A Not that I'm aware of, unless there were documents that 6 Q All right. So the documents you produced in the case
a had been downloaded 7 are all the documents that you have that are related to
8 Q Okay. And you said there were laptops. Do you still 8 the World Leadership Program?
9 have those laptops? 9 A All the documents that! could retrieve, yes, based on
10 A Ihave one laptop. Neither of those are -- one laptop 10 the inquiries that were sent to me.
41 is half operable, doesn't come up all the time. Andthe 11 Q Were there any other documents related to the World
12 second laptop | had -- | have. 12 Leadership Program that you did not produce?
13 Q Okay. Do you still use that laptop? 13 A Notto my knowledge.
14 A No. 14 Q_ Have you been deposed before?
15 Q_ And the desktop? 15 A No.
16 A No. 16 Q Have you been involved in any civil litigation
17 Q_ That's gone? 17 previously?
18 A No,no, no. | don't use it. 18 MR. BOURQUE: You mean other than the two lawsuits
49 Q Okay. You still have it? 19 in this case? | mean involving this incident? | mean
20 A tdo. 20 this stuff. There were two previous lawsuits where he
21 Q Allright. And did you search the laptops or desktop 21 was sued by Ms. Cone or World Leadership Program, Inc.,
22 for documents relevant to this case? 22 so are we excluding those or including those?
23 A Yes. 23 MR. JUCKNIESS: Yeah, let's exclude —
24 Q Okay. So the last time you tumed on the desktop wes 24 MR. BOURQUE: Okay.
25 when? 25 MR. JUCKNIESS: — anything related to this case or
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1,

PagelD.4708 Filed 01/13/19 Page 6 of 37

 

 

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 22..25
Page 22 | Page 23

1A Yes. 1 can just try and not have twenty 1s. Not have twenty

2 Q Um-hmm. And who was it at the University of Michigan | 2 1s.

3 that introduced you to Mr. Bourque? 3 (Exhibit 1 was marked for identification.)

4 A Ibetieve it was Tom Blessing. | 4 BY MA. JUCKNIESS:

5 Q Okay. And who is paying Mr. Bourque's attorney's fees? | 5 Q Allright. I've handed you what has been marked as

6 A_ lassume the University of Michigan. 6 Exhibit 1. And this is an email dated October 19th,

7 Q Okay. And is there anyone at the University of Michigan 7 2009, from Margaret Cone to otaiba7 @hotmail.com and cc’d

8 who you are in regular contact with regarding this case? 8 to sajackson@umich.edu as well as someone else and it

9 A Other than my attorney? | 9 begins "Dear Ambassador Otaiba.”

10 Q Other than Mr. Bourque. 10 A Um-hmm.

11 A No. 11 Q Sodo you recall in October 2009 receiving an email

12 Q Okay. /12 regarding the World Leadership Program that was

13 MR. BOURQUE: Before we get started on that — 13 addressed to Ambassador Otaiba?

14 MR. JUCKNIESS: Sure. 14 A_ 1Idon't recall this, which is not to say that it didn't

15 MR. BOURQUE: -- we had ten or nine exhibits, | 15 occur, but I don't recall this specific email.

16 think, at the two depositions in Baltimore. I've 16 Q Okay. Do you recall that Ms. Cone drafted a — drafted

17 just -- | was planning to just use those as 17 the text or correspondence for Ambassador Otaiba to

18 Defendants' 1 through 9 and then continue with that. | 18 respond regarding the World Leadership Program?

19 presume you'd want to have Plaintiff's in whatever 19 A Idon't know what Ms. Cone drafted. | don't recall her

20 numbers you want. Is that -- 20 having drafted anything in my presence.

21 MR. JUCKNIESS: Sure. 21 Q Okay. Let me ask you what was the first time that you

22 MR. BOURQUE: -- okay? 22 spoke to Ambassador Otaiba?

23 MR. JUCKNIESS: Yeah. | mean, these will say 23 A Idon't recall speaking to Ambassador Otaiba personally.

24 "Jackson" and we'll treat them as -- 24 Q Okay. During the development of the World Leadership

25 MR. BOURQUE: As Plaintiff's. | mean, that way we | 25 Program -- and I'll back up one step and say what was

ws : Sa : ~~ Page 24 Rae ate eae ~~ Page 25 |

1 the World Leadership Program as you recall? 1 MR. BOURQUE: You've got to remember to say --

2 A You mean the project that Ms. Cone and | began }2 THE WITNESS: I'm sorry, | apologize.

3 discussing or the overall entity? | 3 BY MR. JUCKNIESS:

4 Q The project. | 4 Q That's all right. I'll remind you.

5 A The project. 5 And do you recall when that was in 2008?

6 Q_ The entity wasn't formed until -- | 6 A No.

7 A Well, the - | 7 Q  Doyou recall how many conversations you had with her in

& Q_ -- well after — 8 2008 --

9 A —project itself was a project that was evolving. At 9 A No.

10 its core, my understanding was sort of a — not an 10 Q_ -- about — was it more than three?

11 exchange program, but a program in which students would | 11 A In the whole 2008?

12 come from Egypt to the United States, receive training 12 Q Yeah.

13 primarily in English and perhaps some exposure to 13 A Oh,1!--l assume so.

14 American culture and some other coincidental things, and | 14 Q Okay.

15 that was pretty much it. 15 A But! could not give you a number.

16 Q That was the concept? 16 Q Okay. And what was it that you were agreeing to do in

17 A Basically, yeah, the basic concept. 17 connection with the program?

18 Q And when did you start talking about that concept with 18 A  |was not -- well, the program was an idea, so what !

19 Ms. Cone? 19 agreed to do was to continue to talk about what |

20 A_ Ibelieve she contacted me in -- sometime in 2008. 20 considered to be in its essence a reasonable idea.

21 Q And she called you on the telephone? 21 Q Okay. And then you continued to talk into 2009 with

22 A Um-hmm. |22 Ms. Cone?

23 Q Yes? /23 A Yes.

24 MR. BOURQUE: You've got to say -- 24 Q And did the project -- what -- what -- how long were

25 A Yes, yes, yes, yes. I'm sorry. 25 those conversations?

I
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4709 Filed 01/13/19 Page 7 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg7of34 Pg ID 3084

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 26..29
Page 26 Page 27
1 A I'mnot sure! understand the question. You mean the 1 the connections with the university in Cairo, the Azhari
2 duration of a field conversation or how long over a 2 university?
3 period of time? 3 A Ipresume Ms. Cone.
4 Q Good point. Did you spend a lot of time talking about _4 Q Atthe time, you did not have any connections at that
5 this stuff or a little time? Well, let — 5 university that —
6 A_ I mean, enough — 6 A Well, | did not have any connections, per se, within the
7 Q flask it this way, which is, you know, how far along 7 administration.
8 was the project in terms of its development in two 8 Q And so by the time the beginning of 2009 had come around
9 thousand -- at the beginning of 20097 9 and there were some more conceptual aspects developed
10 A The beginning of 2009, that would be around January 10 for the World Leadership Program, as you say, at that
11 2009, | think that -- that some of the conceptual 41 time, what had you agreed to do with respect to the
12 aspects were beginning to gain some clarity,tobemore 12 program?
13 clear. 13 A Well, again, the -- as | said, | didn’t say “developed,”
14. Q Okay. And what were the conceptual aspects that were — 14 I said began to crystallize. And the issue, as ! recall
15 A Again -- 15 at that point, was whether or not the University of
16 Q —beginning at that point? 16 Michigan might be -- and this goes back some time -- a
17 A -—the exchange of the students, the Cairo connection. 17 place where this program could take place.
18 Coming to the United States. That these would be Azhari 18 Q Were you considering that it might take place some place
19 students. Those kinds of things were beginning to 19 else under your direction?
20 crystallize. 20 A No. My understanding was that the exploration was
21 Q Can you spell Azhari? 21 around whether or not this project could be hosted at
22 A A-z-h-at-i. 22 the University of Michigan. | had no other ideas
23 Q_ And that's an Islamic university in Egypt or -- 23 about -- | had no other entities with which | could
24 A Yes. 24 connect this project.
25 Q_ And did you have -- was it you or Margaret Cone who had 25 Q Okay. And at that time, were you expected to perform
Page 28 Page 29
4 any function with respect to that program or what was 1Q So-
2 your anticipated role? 2 A But-
3 A Well, again, to explore the possibilities of the program 3 Q - eventually, the flux ended and the program was going
being housed at the University of Michigan, in which 4 to be housed at the University of Michigan, correct?
5 capacity | would be the point person or liaison. 5 A Almost correct. | would say that the -- the decision
6 Q_ The point person or liaison? 6 for the program to be housed at the University of
7 A Um-hmm. 7 Michigan was reached at a time when I think still
8 Q And by liaison, you mean liaison between the program and 8 aspects of the program were still being discussed.
9 the university? 9 Q Okay. And when was that understanding reached?
10 A Between the program and the university. 10 A_ tdon't -I can't give you a date, | --
11 Q And what -- what were you expecting those duties to be 11 Q 20097
12 as point person and liaison? 12 A lassume.
13 A Well, again, as | said, the program was still in a state 13 Q How ~ how was that decision written down or documented?
14 of flux, it was in some ways constantly being -- not 14 A Which decision?
15 redefined, but | guess from certain perspectives, 15 Q The decision that was reached that it would be housed at
16 fine-tuned, you know, this idea tried and then abandoned = 16 the University of Michigan, the one that you're
17 and other ideas come in that could be, et cetera, but as 17 referring to?
18 a faculty person at the University of Michigan, | was 18 A My understanding is that Mark Tessier received a letter
19 the person who would be expected to -- would be expected 19 from Ambassador Otaiba and then he and | wrote back a
20 to -- to establish the relationship, establish 20 letter to Ambassador Otaiba confirming that
21 connections with University of Michigan personnel tosee 21 relationship.
22 if, again, this was a feasible place for the project. 22 Q Okay. And are you — are you saying that you — you
23 Q What about to obtain approvals, was that — would that 23 don't think that you personally agreed to perform any
24 have been your job, as well? 24 duties with respect to the WLP?
25 A | didn't think of it in those terms. 25 A I think that there were certain general expectations,

 

 

 

Scheduling@FortzLegal.com

FortzLegal 844.730.4066

 

 
 

Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4710 Filed 01/13/19 Page 8 of 37

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 26..29

Page 26 Page 27

1 A_ i'm not sure i understand the question. You mean the 1 the connections with the university in Cairo, the Azhari

2 duration of a field conversation or how long over a 2 university?

3 period of time? 3 A_ Ipresume Ms. Cone.

4 Q Good point. Did you spend a lot of time talking about 4 Q Atthe time, you did not have any connections at that

5 this stuff or a little time? Well, let -- 5 university that --

6 A_ I mean, enough -- 6 A Well, | did not have any connections, per se, within the

7 Q_ Iilask it this way, which is, you know, how far along 7 administration.

8 was the project in terms of its development in two 8 Q And so by the time the beginning of 2009 had come around

9 thousand -— at the beginning of 2009? 9 and there were some more conceptual aspects developed

10 A_ The beginning of 2009, that would be around January 10 for the World Leadership Program, as you Say, at that

11 2009, | think that -- that some of the conceptual 11 time, what had you agreed to do with respect to the

12 aspects were beginning to gain some clarity, tobe more | 12 program?

13 clear. 13 A Well, again, the — as | said, | didn't say "developed,"

14 Q Okay. And what were the conceptual aspects that were -- 14 | said began to crystallize. And the issue, as | recall

15 A Again — 15 at that point, was whether or not the University of

16 Q_ -- beginning at that point? 16 Michigan might be -- and this goes back some time — a

17 A_ -- the exchange of the students, the Cairo connection. 17 place where this program could take place.

18 Coming to the United States. That these would be Azhari 18 Q Were you considering that it might take place some place

19 students. Those kinds of things were beginning to 19 else under your direction?

20 crystallize. /20 A No. My understanding was that the exploration was

21 Q = Can you spell Azhari? 21 around whether or not this project could be hosted at

22 A A-z-h-a-r-i. (22 the University of Michigan. | had no other ideas

23 Q_ And that's an Islamic university in Egypt or -- | 23 about -- | had no other entities with which | could

24 A Yes. 24 connect this project.

25 Q_ And did you have -- was it you or Margaret Cone who had

 

25 Q Okay. And at that time, were you expected to perform

 

 

 

Page 28 ~~ Page 29
1 any function with respect to that program or what was 1 So --
2 your anticipated role? 2 A But—
3 A Well, again, to explore the possibilities of the program 3 Q - eventually, the flux ended and the program was going
4 being housed at the University of Michigan, in which 4 to be housed at the University of Michigan, correct?
5 capacity | would be the point person or liaison. 5 A Almost correct. 1 would say that the -- the decision
6 Q_ The point person or liaison? 6 for the program to be housed at the University of
7 A Um-hmm. 7 Michigan was reached at a time when | think still
8 Q And by liaison, you mean liaison between the program and 8 aspects of the program were still being discussed.
9 the university? 9 Q Okay. And when was that understanding reached?
10 A Between the program and the university. 10 A_ 1don't--! can't give you a date, I -
11 Q And what -- what were you expecting those duties to be 11 Q 2009?
12 as point person and liaison? 12 A_ lassume.
13 A Well, again, as | said, the program was still in a state 13 Q How -- how was that decision written down or documented?
14 of flux, it was in some ways constantly being -- not 14 A Which decision?
15 redefined, but | guess from certain perspectives, 15 Q_ The decision that was reached that it would be housed at
16 fine-tuned, you know, this idea tried and then abandoned | 16 the University of Michigan, the one that you're
17 and other ideas come in that could be, et cetera, but as 17 referring to?
18 a faculty person at the University of Michigan, | was 18 A My understanding is that Mark Tessler received a letter
19 the person who would be expected to -- would be expected | 19 from Ambassador Otaiba and then he and | wrote back a
20 to — to establish the relationship, establish 20 letter to Ambassador Otaiba confirming that
21 connections with University of Michigan personnel to see | 21 relationship.
22 if, again, this was a feasible place for the project. 22 Q Okay. And are you -- are you saying that you -- you
23 Q What about to obtain approvals, was that -- would that 23 don't think that you personally agreed to perform any
24 have been your job, as well? 24 duties with respect to the WLP?
25 A_ Ididn't think of it in those terms. 25 A_ I think that there were certain general expectations,
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4711 Filed 01/13/19 Page 9 of 37

 

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 30..33
Page 30 Page 31
1 but beyond the position of PI, there was always a 1 Q_ Did you tell Ms. Cone that you didn't think you had to
2 certain ambiguity in that regard. 2 be there?
3 Q_ During 2008, 2009, did you ever tell Margaret Cone what 3 A Wenever, to my recollection, discussed that.
4 you would -- what duties you would perform with respect 4 Q_ Do you think that she ever got the impression that you
5 to the WLP? 5 would actually attend and be a present point person?
6 A_ Ihave no recollection of telling her any kind of duties 6 A_ Ican't say what impression Ms. Cone got.
7 | would perform. 7 Q_ Sodid you have a meeting with Ms. Cone in 2009 to
8 Q_ Do you recall telling her that you would be there to be 8 discuss your involvement with the WLP?
9 the point person? 9 A Wemeta number of times in 2008, 2009, | would assume.
10 A tdon't recall telling her | would be anywhere tobea 10 Q You metanumber of times in 2009?
1 point person, but — 11 A_ Isaid 2008, 2009.
12 Q  Doyou think that you need to be at the place to be the 12 Q Okay. I'mjust talking 2009 now, did you meet --
13 point person? 13 A 2009.
14 A_ Not necessarily. 14 Q - with — yeah.
15 Q_ Not for this program, you didn't think that you actually 15 A_ thavea faint recollection. We must have met or
16 had to attend in order to be the point person? 16 certainly communicated before we met with
17 A No. 17 Sheikh Al-Tayyeb In Egypt and | don't know the actual
18 Q And that if you had -- if you actually hadn't attended, 18 sequencing of those meetings.
19 that would be fine? | 19 Q So you don't remember one way or another if you met with
20 A Astsaid. '20 _— her in person during the summer of 20097
21 Q Asyou said what? /21 A I'm--I'm -- I'm assuming that we did, but ! can't
22 A As|isaid, the aspects of the program that | -- aspects 22 recall a specific meeting, per se.
23 of the program that I assumed that I was being looked to | 23 Q You don't recall one way or the other?
24 to facilitate were not aspects that absolutely required 24 A No.
25 my presence on the ground at the time of the program. | 25 Q And so/ take it that you also don't recall what you
ae Page 32 | ~ ars Page 33
1 discussed during the summer of 2009 regarding your role 1 role?
2 with the WLP? 2 A Well, | never made any specific commitment to any
3 A When you say "discussed" -- 3 particular role. Again, these issues were discussed in
4 Q With Ms. Cone. | 4 summary fashion and then as things developed, Ms. Cone
5 A_ Ina particular meeting, no. 5 took on roles that rendered any number of aspects of our
6 Q_ And so your best recoliection of what you told her is 6 conversations rather moot.
7 that you don't recall? What is your best recollection 17 Q Okay. And so you later were paid approximately $73,000
8 of what you told her about what your role would be with 8 out of the WLP funds?
9 the WLP in the summer of 2009? 9 A If that's what the record shows. | don't recall the
10 A Well, my best recollection is a continuation of what ! 10 exact amount.
11 always represented, and that was that I would facilitate 11 Q Okay. But up through 2009, the most you had done about
12 finding a place and trying to make sure that that place 12 your role is to talk in summary fashion about what that
13 was feasible and appropriate and allowing the program to | 13 role was going to be with Ms. Cone?
14 run. 14 A_ insummary fashion we discussed curriculum, broad idea
15 Q So you were just supposed to find a place and you 15 implications of the program, where it could go, how it
16 weren't going to —- 16 could go, and then I did go about the business of
17 A_ No, not just a - 17 facilitating or trying to facilitate or exploring the
18 Q_ --have to - | 18 facilitation of this program being housed with the
19 A Not just a place, but we spoke about teachers —- /19 _ University of Michigan.
20 Q Were you going to be a teacher? 20 Q Yeah, but as far as the program and your role, your
21 A That was never -- that was never a commitment I have. | | 21 words, you had just discussed in summary fashion what
22 don't know if Ms. Cone expected that, but that was —- 22 you might do, and it did not include you teaching and it
23 Q_ Did you commit to having any actual involvement with the 23 did not include you actually being there at the program,
24 WLP then, like when the students were actually at the 24 correct?
25 University of Michigan, were you going to have an actual 25 A_ itdid not explicitly include that.
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4712 Filed 01/13/19 Page 10 of 37

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 34..37
Page 34 | Page 35

1 Q_ Either of those things, correct? 1 Q_ July, August, September, October?

2 A itdid not explicitly include my teaching nor explicitly 2 A I'm guessing June.

3 include my being present at the time of the program. | 3 Q Had you prepared a budget for the program by that time?

4 Q Anything else that it did explicitly include regarding | 4 A Idon't recall.

5 your actual involvement other than facilitating its 5 Q Okay. And you recall that Ms. Cone had prepared a

6 housing at the U of M? | 6 — budget, correct?

7 A Well, that was not a — that was not a mean feat of the 7 A Ibelieve so.

8 whole — 8 Q You didn't separately yourself prepare a budget?

$9 Q_ I'mnot asking if it's a mean feat. 9 A No.

10 A Okay. /10 Q And do you recall what happened at the meeting with

11 Q_ I'masking you other than facilitating, what other roles 11. Sheikh Al-Tayyeb?

12 and duties did you discuss? Because all this stuff was (12 A Yes.

13 only discussed in summary fashion in 2009, correct? 13 Q And can you tell me your best recollection of what you

14 A Again, we discussed issues having to do with curriculum, 14 said and what was said to you?

15 teachers, personnel. | did reach out to certain people 45 A Well, Sheikh Al-Tayyeb's primary and repeated concern

16 as prospective teachers, if | recall, | wrote a number 16 was that this program not take place in a location or a

17 of letters. Now, | don't know if that was 2009 or 17 fashion that would be a threat to the religiosity of the

18 later or earlier, but those are some of the things that 18 Azhari students.

19 were — that were done. 19 Q_ Soit was a sensitive project in the way that it was

20 Q Okay. Did you later then have a meeting with Sheikh 20 going to be executed, needed to be --

21 Al-Tayyeb? 21 A_ Idon't—1!'m not sure i would describe it in those

22 A Yes, in Cairo. 22 terms, but he was concerned that these Muslim students

23 Q And do you recall approximately when that meeting took 23 coming to the West might be proselytized or visited upon

24 place? 24 with certain influences that might seek to come between

25 A Summer 2009. 25 them and their religion, so he wanted to know that this
aa an a eR Iles ae a aan ei ee ee ee Page 37

1 was not an Orientalist westernizing sort of secularizing 1 Q_ Did you tell anybody what your schedule, what your

2 _ attempt on the part of these students, and thatwas - 2_ planned schedule was for that period of time in 2010

3 his —- his greatest concern in my — in my 3 when the program was being scheduled?

S understanding. 4 A No.

5 Q_ And did you address that concern for him? 5 Q_ And why not?

6 A Yes. 6 A_ Idon't understand your question.

7 Q_ And what did you tell him? 7 Q Do you ever tell people when you're scheduling stuff

8 A_ I told him that the University of Michigan, where i was 8 that involves them that you have conflicting

93 working, would not be a place hostile to these students. | 9 obligations?

10 Q And did you tell him that you would play any role in (10 A Yes.

11 connection with ensuring that that would be the case — /11 Q Okay. And did you have any conflicting obligations in

12 A Yes. | 12 the summer of 20107

13 Q  -~if the program were to go forward? 13 A Inthe summer of 20107

414 A Yes, and that my involvement in the program would = 614 Q Um-hmm. Or during the time when the WLP was being

15 function in a fashion that sought to ensure that that 15 planned.

16 would not happen. 16 A Weil, if you mean during 2009, my summer commitments

17 Q And did you tell him that you would be present for the 17 are — were two. The first, which is Seton Hall, the

18 program? 18 law school program, that was on — that was basically

19 A Inageneral sense in terms of facilitation of the '19 determined on a year-by-year basis, so a month or

20 program, that was assumed. 20 two —! don't recall exactly, but a month or two before

21 Q_ Did you tell him you would be present for the program 21 the program was going to take place, the director would

22 when the program actually took place in Ann Arbor? 22 contact me and say are you — you know, do you want to

23 A_ No, that wasn't discussed as far as | recall. 23 participate in the program this year, and | would

24 Q_ Did you tell him that you would not be present? 24 basically say yes and then we'd proceed from there.

25 A No. 25 The other commitment that I had, and again, these

Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4713 Filed 01/13/19 Page 11 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg9of34 Pg ID 3086

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 38..41
Page 38 Page 39

1 were presumed commitments, | mean, if something came up 1 A Approximately, well, yeah, five, seven — five — five,

2 for the purpose of — or in a fashion that meant that! 2 six weeks, maybe seven. Okay.

3 couldn't be there for this other commitment, then we'd 3 Q And how many years did you —

4 negotiate that, as well, and that was the American 4 A Oh-

5 Learning Institute for Muslims which was here in 5 MR. BOURQUE: Let him finish.

6 Ann Arbor. 6 THE WITNESS: I'm sorry.

7 Q Okay. 7 BY MR. JUCKNIESS:

8 A But!—I could not —| mean, | could assume, okay, 8 Q How many years did you do the Seton Hall program in

3 I'll probably be involved with Seton Hall next summer, 9 Cairo?

10 but that was not up to me, that was up to the director 10 A Probably about five, six maybe.

1 of the program to make that determination, and for any 11 Q 2006, ‘7, ‘8, '97

12 number of reasons he may decide that that’s not the case 12 A 1know there was an interruption one or two years, but!

13 or maybe even that the program is not going to run. 13 could look at my CV and —

44 Q Okay. And you — you taught in Cairo at the Seton Hall 14. Q Okay. And the ALIM—

15 run program — 15 A Um-hmm.

16 A Um-hmm. 416 Q - commitment in the summer of 2010, what was that?

17 Q —during the summer of 2009, correct? 17 A That's a program here in Michigan, it's a program for

18 A_ I think so, | think so, that's correct. 18 Muslim college students, and | can be there anywhere

19 Q And was that approximately seven weeks or eight weeks? 19 from five days to eight days, ten days, but it's

20 A No. 20 not -- it's not a day-long commitment, so it's a three,

21 Q Okay. How many weeks? Was the program typically a 21 four-hour commitment. Usually, usually.

22 certain fength or did it vary? 22 Q And what's your role at that event?

23 A No, it was -- it was usually a certain length, but seven 23 A Teacher.

24 weeks sounds very long, but | — 24 Q You give a lecture?

25 Q Approximately. 25 A lt, yeah, teach some classes.

Page 40 | Page 41

4 Q_ Okay. 1A Yes.

2 A And--. 2 Q Allright. And you did not have any conversations with

3 Q Other than the World Leadership Program, what other 3 Ambassador Otaiba in 2009 -

4 projects did you facilitate at the U of M, if any? 4 A No.

5 A None that! recall. 5 Q -is that right?

6 Q Okay. So this was the only one where you — yourrole 6 And then if you tum the page, the communication to

7 was facilitating trying to find — 7 the ambassador, do you recall that you were part of a

8 A_ Oh, in that -- 8 communication to the ambassador and that included a

9 Q -aplace— 9 description of the World Leadership Program and a

40 A -in that capacity, that's the only one l recall, yes. 10 budget?

11 Q Okay. And just to confirm, your role was to facilitate 11 A I don't understand your question.

12 trying to find a place; not to be a teacher, not to be 12 Q Do you remember receiving this email and these

13 present -- 13 attachments in October 2009 --

14 A Okay. 14 A_ This email?

45 Q_ -and not to lecture at the WLP — 15 Q Yes.

16 A Okay. 16 A And this attachment?

17 Q_ -- correct? 17 Q Yes.

18 A Okay. 48 A Irecall this attachment from when | was collecting

49 Q Is that correct or not correct? 19 documents to be submitted to this case. Going back nine

20 A Yes, if | could explain. 20 years, there was so much stuff coming back and forth, |

21 Q We'll come back to that. So let me turn you then back 21 can't say definitively, but! —-

22 to Exhibit 1, which was the email to Otaiba, Ambassador 22 Q Okay.

23 Otaiba. And Ambassador Otaiba, you understood, was 23 A Okay.

24 someone that Margaret Cone was in contact with about 24 Q So you did not participate in the request for funds to

25 __ potentially funding the WLP? 25 fund the program, that was all Margaret?
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4714 Filed 01/13/19 Page 12 of 37

 

 

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380 -
Sherman Jackson on 10/09/2017 Non-Confidential Pages 42..45
Page 42 | Page 43
1 A Ifl say yes or no, which am | answering? You askedtwo 1 Ambassador Otaiba?
2 questions. 2 A No.
3 MR. BOURQUE: Okay, I'll object. Compound. 3 Q Do you recall approving them or working on them at any
“ MR. JUCKNIESS: Compound, there we go. 4 time in the summer of 2009?
5 BY MR. JUCKNIESS: 5 A Notdirectly.
6 Q_ Sodid you participate in the request for funds to 6 Q Atthe bottom of this document, the second page where it
7 Ambassador Otaiba? 7 says Cone 2589 --
8 A No. 8 A Um-hmm.
9 Q And you had no role in obtaining those funds then, is 9 Q_ -- you'll that see that in the line at the bottom, it
10 that correct? 10 says "University of Michigan International Institute,"
11 A No. 11 do you see that?
12 Q_ Did you have any role in drafting the -- the proposal 12 A Um-hmm.
13 that went to Otaiba? 113 Q And were you discussing housing the WLP at the
14 A This? 14 International Institute with Ms. Cone?
15 Q Yes. 15 A_ 1|was discussing the prospect of exploring that
16 A No. i- 16 possibility, yes. Or discussing --
17 Q_ Did you have any role in preparing the draft that went 17 Q_ Discussing the prospect of exploring the possibility?
18 to Otaiba? 418 A No, no. Discussing the exploration of that possibility,
19 A The- 19 yes.
20 Q The draft of the budget -- sorry -- that went to 20 Q And then you explored that possibility?
21 Ambassador Otaiba? 21 A Yes.
22 A No. 22 Q Soatthe — in the bottom paragraph of this document,
23 Q But you have seen these documents before? 23 it says, "Professor Sherman Jackson at the University of
24 A Yes. 24 Michigan and Dr. Ahmed,” A-h-m-e-d, "Al-Tayyeb,”
25 Q And do you recall approving them before they went to 25 A-I-T-a-y-y-e-b, "the President of Al-Azhar,"
ik ea eee ~~ Page 44 | i ea res Page 45
1 A-I-A-z-h-a-r, "University, Cairo, Egypt and the former 1 has a description of you as one of the world's most
2 Mufti,” M-u-f-t-i, “of Egypt, will oversee the program.” 2 influential and respected Islamic scholars —
3 You were -- is that consistent with your 3 A Um-hmm.
+ understanding of what your role was going to be at the 4 Q -and then describes things with respect to the
5 University of Michigan with respect to the World 5 University of Michigan.
6 Leadership Program, to oversee the program? 6 Is it consistent with your recollection of your
7 A Oversee? The only problem | have with that question is | 7 role that you were part of the marketing for the
8 that “oversee” can be broadly construed. 8 project?
9 Q Okay. Sodid you -- did you -- did you ever work on a 9 A sit consistent with my recollection of my role?
10 draft of this proposal with Ms. Cone prior to her 10 Q Um-hmm.
11 sending it to the ambassador or do you think she just 11 A_ I guess that's fair to say.
12 sent this off without your approval? 12 Q And the expectation was that both scholars and attendees
413 A idid not approve it. 13 would potentially be attracted to the program because of
14 Q You didn't approve it, you never approved this proposal? 14 your involvement?
15 A Notto my recollection, no. 15 A_ I guess that's fair, yes.
16 Q So you didn't -- and you didn't work on making changes 16 Q And you understood that at the time, correct?
17 __ to this proposal so that it would more accurately \17 A Yes.
18 reflect what your recollection is? 18 Q Moving down to Cone 2590, "Program Description at a
19 A Not to my recollection. 19 Glance,” this describes four parts, and just let me ask
20 Q Okay. I'i have you turn the page, Cone 2590. 20 you --
A Um-hmm. 21 A Waita minute. I'm sorry, |—
Q_ Toward the bottom. 22 Q Sure.
23 A Um-hmm. 23 A -ilost you.
24 Q Well, actually, let me take you to the first full 24 Q Same page.
25 paragraph. It says, "Professor Sherman Jackson," and it 25 A Okay.
Scheduling @ FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4715 Filed 01/13/19 Page 13 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg10o0f34 PgID 3087

MARGARET CONE vs MARK TESSLER et al
Sherman Jackson on 10/09/2017 Non-Confidential

Job 5380
Pages 50..53

 

 

 

 

Page 50 Page 51
1 THE WITNESS: I'm sorry. ! apologize. 1 programs like this, that as a vice-provost, he would be
2 BY MR. JUCKNIESS: 2 the person who could best assure that everything would
3 Q_ And|I should have said at the beginning, if you want to 3 be okay; and then, two, that he had familiarity with the
4 take a break at any time, just let us Know. 4 Middle East and he was very sympathetic to Middle
5 When did you first meet with Mark Tessler about the 5 Eastern students and so in terms of the crafting of the
6 World Leadership Prograrn? 6 program as things went forth, he would be amenable to
7 A |don't know the dates. 7 respond in ways that would be most facilitating for the
8 Q Do you remember the year? 8 program.
9 A_ believe it was 2008, | believe. 9 Q Okay. And —
410 Q_ And why did you meet with — how did you know Mark 10 A And he was head of the International Institute, so that
1 Tessier at the time? 1 was a possible -- a possible home.
12 A Well, he is a professor here and he's also a 12 Q Okay. And in fact, you discussed the International
13 vice-provost and the — 13 institute as the possible home at the University of
14 Q Provost for? 14 Michigan with Ms. Cone, as well, correct?
15 A He's vice-provost in the university and a director of 15 A_ | believe so, yes.
16 the International Institute, and he and | had actually 16 Q_ And the international Institute would have in your mind
17 sat on panels together about the Middle East. | had 17 made a proper home for the project for what reason?
18 seen him lecture around the university on the Middle 18 A According to my understanding at the time, because
19 East and we got to know each other in that capacity. 19 it — my understanding at the time was that it had
20 Q_ And did you approach him then with respect to the World 20 infrastructure.
21 Leadership Program? 21 Q Okay. And at that time, 2008, 2009, had you done any
22 A Yes. 22 projects with CPS?
23 Q = And why did you approach him? 23 A No.
24 A Because | felt that -- two things: One, withregardto 24 Q And whatis CPS?
25 any regulations with regard to the acceptance of 25 A As far as | understand, the Center for Political
Page 52 Page 53
1 Studies. 1 A_ 1-1 faintly recall a conversation, but | can't commit
2 Q Okay. And -- and is CPS part of another entity? 2 to an answer on that one way or another.
3 A_ Ican't say for sure. 3 Q_ In fact, you took on the role as principal investigator,
4 Q Okay. Do you know, is it part of the U of M? 4 correct?
5 A That was my understanding at the time, but I can't say 5 A Yes, | believe, yes.
6 that for sure now either. 6 Q And what is principal investigator?
7 Q_ Did you know one way or another at the time whether or 7 A Basically, overseer of the project and the one who
8 not CPS was controlled by the University of Michigan? 8 ensures that it's consistent with its description and
9 A lassumed it was. 9 budgetary dictates.
10 Q Okay. And did you later lear that that was not 10 Q Um-hmm. And what approvals are required for you to
11 entirely accurate? 11 become principal investigator on a sponsored project?
12 A Not until this came out. 12 A I'm notsure.
13. Q Okay. And what did you team? 13 Q_ Did you have any idea of what those obligations were at
14 A Well, just what was in the Complaint. 14 the time?
15 Q Soasa professor at the University of Michigan, what 15 A I'mnot sure.
16 was your understanding of what was required to get 16 Q You don't recall one way or the other?
17 approval for a project to be housed at the University of 17 A thave --I had a general idea, but | don't recall
18 Michigan? 18 consulting any regulations on principal investigators.
19 A Well, | didn't have a clear understanding, and this is 19 Q You did produce a professor's handbook of regulations in
20 one of the reasons why | turned to Mark Tessler, because 20 this case. Did you review that in connection with your
21 | felt that being in the position that he is in as a 21 role as principal investigator?
22 vice-provost, he would have that understanding and that 22 A No.
23 understanding would be acted upon. 23 Q And sodid you know what approvals were required in
24 Q And did you recommend that he be the principal 24 order to make an agreement on behalf of the university?
25 investigator instead of you? 25 A No.
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4716 Filed 01/13/19 Page 14 of 37

MARGARET CONE vs MARK TESSLER et al
Sherman Jackson on 10/09/2017 Non-Confidential

{

 

Page 54

|
|

 

 

Job 5380

Pages 54..57

Page 55

Michigan would be responsible for or would not be

 

 

 

1+ Q Did you make an agreement on behalf of the university? i 1
2 A Well, 1 went to Mark Tessier, and the agreement that was | 2 responsible for, et cetera, et cetera, and I
3 made was that the International Institute would be 3 communicated this to Ms. Cone, we went back and forth.
4 hosting the program. 4 And then | think that there was a certain amount of
5 Q And when did you make that agreement with Mark Tessier? | 5 agreement pretty much reached and then there were a
6 A Well, the agreement was, in my recollection, i mean, 6 number of outstanding questions, particularly, who or
7 until after we received the — it wasn't — it wasn't 17 what entity the International Institute would be dealing
8 _ formalized until after we received the letter from | 8 with.
9 Ambassador Otaiba. If I'm recalling correctly. 9 Q Okay. And the agreement that was pretty much reached
10 Q What communication or conversation did you have with 10 was that the International Institute would host the WLP?
11 Mark Tessier where you -- where he told you the 41 A Pending the resolution of the outstanding issues, yes,
12 International Institute would be hosting? 12 that was my understanding.
43 A No. II had conversations with Mark Tessler, and again, | 13 Q And by resolution of the outstanding issues, that was
14 please pardon me, in 2008, 2009, I'm not totally clear, 14 actual approval by the University of Michigan
15 but I think it might have been 2008, but I broached this 15 International Institute of the program?
16 idea to him in terms of the project as it was 46 A No, actually, my understanding was that —
17 developing. He expressed some interest, but had 17 Q_ I'm sorry, your microphone just fell off.
18 reservations. | communicated that to Ms. Cone and then 118 A Oh. Sorry. Is that okay?
19 the back and forth between myself, Mark Tessier, and 19 Q_ Thank you.
20 Ms. Cone began, and he had a number of reservations 20 A My understanding was, again, the main issue that!
21 about what this project -- or how this project, what 21 recall was the question of who the -- who the
22 kinds of requirements and commitments it would impose | 22 International Institute and the University of Michigan
23 upon the university, and he wanted to make sure that we 23 would be partnering with.
24 were clear about what the International Institute would 24 Q Okay. And did the International Institute ultimately
25 do and what it wouldn't do, what the University of 25 partner with anyone?
ie Se eee eb ak Page 56] : = Page 57 |
1 A My understanding was WLP. 1 Q Okay. So you waited some time after Mark Tessier told
2 Q That WLP had an agreement with the International 2 you that the International Institute could not house the
3 Institute? 3 project before you told Ms. Cone?
4 A That was my understanding. 4 A No,! don't know about waited, | said | don't -- 1
5 Q And the head of the WLP was Margaret Cone? 5 didn't have a face-to-face conversation with her until
6 A Well, that was one of the questions that the 6 later.
7 International Institute was trying to find out. 7 Q Did you ever tell her directly the international
8 Q And atsome point, did Mark Tessler tell you that the 8 Institute could not house the project and it would have
9 project should be moved to the -- to CPS? | 9 to be housed somewhere else?
40 A Yes, he--! don't remember all the details, but he 10 A Well, again, the email exchanges indicated that. I
11 indicated that for some budgetary reasons, the 11 don't know the dates on the email exchanges, so! can't
12 Board — | think it was the Board of the International 12 say how long it was between one and the other.
13 Institute had concluded that it could not -- it could 13 Q_ Did you see that as important?
14 not house the project, it could not take the money, and | 14 A What?
15 he suggested that we approach CPS as a possible 15 Q_ That the International Institute had informed you and
16 alternative. 16 Mr. Tessier that the — that it could not house the
17 Q_ Did you -- do you recall telling Ms. Cone that the 17 project?
18 International Institute had said it could not house the 1/418 A My understanding at the time was that CPS would simply
19 project? | 19 be sort of a sister institution within the university,
20 A lhavea faint recollection of some email exchanges, 20 and quite frankly, no, | did not see it as a major issue
21 because Mark had sent me some emails and! copied | 21 at the time, but certainly one that warranted
22 Margaret on the emails in which this was -- this was 22 discussion.
23 discussed, but | don't recall any face-to-face 23 Q Okay. Important or not important?
24 conversation with Ms. Cone in which | indicated that. 24 A Important. As | said, it warranted - it certainly
25 —_—sUntil later. 25 ~—~-wanted discussion.
|
Scheduling @ FortzLegal.com FortzLegal 844.730.4066

de EWES teeters ener or,
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4717 Filed 01/13/19 Page 15 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg12o0f34 Pg ID 3089

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5386
Sherman Jackson on 10/09/2017 Non-Confidential Pages 58..64
Page 58 Page 59

4 Q And so do you remember when it was that Mark Tessier 1 those questions. That's correct.

2 first told you that CPS should be considered to be — as 2Q And you did not have any experience with CPS at that

3 a possible home for the project? 3 time, is that correct?

4 A Idon't remember, i mean, date-wise, no, | don't. I'm 4 A Yes, that’s correct, I did not have any experience with

5 Sorry. 5 CPS at the time.

6 Q Do you remember if it was before or after the approval 6 Q Were you aware of any programs that had

7 was given by Otaiba for the budget? 7 been -—- personally aware of any programs that had been

8 A My guess would be that it was after. 8 housed at CPS at that time?

9 Q_ Did you ever communicate with Ambassador Otaiba thatthe 9 A No.

10 International institute could not house the project? 10 Q Were you aware of the administrative capabilities of CPS
11 A No. 11 personally?

42 Q Did you ever communicate to Ambassador Otaiba thatCPS 12 A Not other than what Mark Tessler basically represented
13 would be the home for the project? 13 to me.

14 A No, not to my recollection. 44 Q Did you try to convince Margaret Cone that CPS would be

15 Q Why was CPS - did Mark Tessier convince you thatCPS = 15 a good home for the project?

16 would be a good home for the project? 46 A Idon'trecall trying to convince her. | informed her

47 A I'mnotsure it's fair to say whether he convinced me. 17 and suggested that she meet with them.

18 1, again, placed a lot of confidence in Mark as the 18 Q  Soit's the case that you did not obtain university

19 vice-provost, as the director of a center, and as 19 approval for the program prior to Ambassador Otaiba

20 someone who had decent standing within the university. 20 approving the budget, correct?

21 He suggested it and | basically accepted that 21 A I'msorry, it’s a compound - when | say "correct," what
22 suggestion. 22 am I --

23 Q You did not have an affiliation with CPS at that time, 23 Q Is that statement correct?

24 correct? 24 MR. BOURQUE: Objection, compound.

25 A Yes. Well, no, ! didn't. I'm not sure how to answer 25 BY MR. JUCKNIESS:

Page 60 Page 61

4 Q Did you receive any university approval prior to 1 Q You were also an adjunct law professor?

2 Ambassador Otaiba’s approval of the budget? 2 A Yes.

3 A No. 3 Q_ Did you seek approval from anyone at the law school

4 Q_ Did you receive any university approval prior to 4 prior --

5 committing the university to the -- to host the WLP? 5 A No.

6 A Well, from my perspective, Mark Tessler’s agreement 6 Q -~to- sorry, I'll just finish —

7 represented university approval. 7 A Imsorry.

8 Q But you were the PI? 8 Q -—the question.

9 A Yes. 9 A I'msorry.

40 Q So you were required to get the approvals, correct? 10 Q No, that's — | mean --

11 A_ Idon't know. 11 A_ ltapotlogize.

42 Q You didn't ask anyone what your obligations were as P| 412 Q_ |appreciate trying to move along.

13 at the time? 13 Did you seek approval from anyone at the law school

14 A No. 14 regarding the World Leadership Program?

45 Q_ Did you ever look at the university principal 15 A No.

16 investigator policy? 46 Q_ Did you ever inform anyone at the law school about your

17 A No. 17 involvement with the World Leadership Program?

418 Q_ Did you know that you were required to submit proposals 48 A  Notto my recollection, although | think that there was

19 through your primary appointing unit? 19 a teacher whom | tried to hire from the law school for

20 A No. 20 the program, but that's the extent of it.

21 Q Did you submit any proposal to the LS&A school? 21 Q You never -- you didn't seek any kind of approval from

22 A No. 22 the law school regarding the World Leadership Program?

23 Q And that was where your principal appointment was atthe 23 A No.

24 University of Michigan, correct? 24 Q Were you yourself involved in seeking the approval of

25 A Yes. 25 the International Institute for the program?
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4718 Filed 01/13/19 Page 16 of 37

2:16-Cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg130f34 PgiD3090

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 62..65
Page 62 Page 63

1 A tdon't understand the question. 1 Q_ Imhanding you what's been marked as Exhibit 2, which

2 Q Were you yourself personally involved with asking anyone 2 is a Proposal Approval Form from the University of

3 at the International Institute to approve the World 3 Michigan, and do you know what a Proposal Approval Form

4 Leadership Program? - is?

5 A Well, my understanding was that -- 5 A Notreally.

6 Q _ Other than Mark Tessier? 6 Q_ Well, 1 will have you turn to the very last page. This

7 A No, no, not to my recollection. 7 is an electronic document and it says at the top,

8 Q Thank you. Did you -- other than Mark Tessler, was 8 “Received Pl Signatures: Person, Sherman Jackson."

9 there anyone at the university from whom you sought 9 A_ The last -- the last --

10 approval for the program? 10 Q Upatthe very top. See where it says, “Received PI

11 A_ No, not to my recollection. 11 Signatures"?

12 Q And as of 2008, 2009, you had never even read the 12 A Oh, I see, "Received Pi Signatures,” okay.

13 requirements for a principal investigator of a sponsored 13 Q “Person, Sherman Jackson"?

14 project at the University of Michigan? 14 A Um-hmm.

15 A No. 45 Q_ And you were the principal investigator for the World

16 Q Were you ever informed that you had violated university 16 Leadership Program, correct?
17 policy with respect to the World Leadership Program? 17 A Um-hmm.

 

 

 

18 A No. 18 Q Yes?
19 (Exhibit 2 was marked for identification.) 19 A Yes.
20 BY MR. JUCKNIESS: 20 Q And the date that you signed off on the project approval
21 Q = Can you push this one out of your way maybe? 21 form was 2/23/2010, according to this document? And
22 MR. BOURQUE: Is there a second copy? 22 that's on the nght-hand side, you can see where it says
23 MR. JUCKNIESS: Yes, there is. 23 the date signed?
24 MR. BOURQUE: Okay. Thank you. 24 A Yes.
25 BY MR. JUCKNIESS: 25 Q Do you remember signing any forms with respect to the
Page 64 Page 65
1 Worid Leadership Program for approval? 1 A Yes, my understanding is that yes.
2 A tdonot recall. 2 Q Yeah. It was Ms. Cone'’s contact, but you understood
3 Q Doyou have any reason to disagree that there — that 3 that was the sponsor, correct?
a you Gid in fact sign such a form? 4 A Well, that's who Mark and | sent the letter establishing
5 A_ if my signature is on there, no. 5 that U of M would house the project to, Ambassador
6 Q Okay. Well, your signature isn't on this electronic 6 Otaiba, yes.
7 document, we didn't receive a separate document, but do 7 Q Okay, good. So next to “Sponsor URL.” there is
8 you have any reason to disagree that this document & description. It says, "There are no guidelines.
9 produced by the university was in fact accurate and you 9 Discretion has been delegated to the Principal
10 had signed it? 10 Investigator Sherman Jackson as to how to spend the
41 A lcannot say one way or the other, unless my signature 11 funds. This is money on behalf of the UAE government
12 is there. 12 for a program.”
13 Q Okay. So let's turn back to the first page. In 13 A Um-hmm.
14 the -- the second category, the second section right 14 Q Andis it true that for the World Leadership Program as
15 about here, it says “Sponsor Information.” 15 of February 2010, there were no guidelines?
16 A Yes, um-hmm. 16 A Other than my understanding what was indicated in the
17 Q And under "Sponsor Name,” it says "Embassy of the United 17 letter to Ambassador Otaiba.
18 Arab Emirates,” do you see that? 18 Q_ So there were guidelines in the letter?
19 A Um-hmm. 19 A Yes, in my understanding, that these funds would be used
20 Q Yes? 20 for the program according to a budget, with the
21 A Yes. I'm sorry. 21 exception of certain adjustments as consistent with that
22 Q And the sponsor, as you understood it, was Ambassador 22 arrangement.
23 Otaiba of the United Arab Emirates? 23 Q So you understood that there was a budget and an
24 A lonly see Embassy of the United Arab Emirates. 24 agreement to abide by that budget?
25 Q And your contact at the embassy was Ambassador Otaiba? 25 A Yes, basically, yes.
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4719 Filed 01/13/19 Page 17 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg14o0f34 PgiD3091

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 66..69
Page 66 Page 67
1 Q This says that there's no guidelines. That's 1 discretion was left to the Pl, that would not have been
2 inconsistent, is it not? 2 my understanding of what Mark Tessier and | had
3 A_ If by no guidelines it negates what I just said, | guess 3 indicated to Ambassador Otaiba.
4 that's inconsistent. 4 Q And in fact, you recall that you had indicated to
5 Q Well, according to the - to the eResearch system, you 5 Ambassador Otaiba that adjustments to the budget would
6 certified this Proposal Approval Form saying that there 6 be made in consultation with Ms. Cone —
T are no guidelines. Did you do that? 7 A Yes, something like that --
8 A _ Not to my recollection. 8 Q -and Mr. Tessier?
9 Q So you would not have said there are no guidelines, is 9 A_ --|I think that - | think, yes, | think that
10 that right? 10 was -- that's generally the wording, | think.
11 A_ Not to my recollection. 11 Q_ And were there any adjustments that you made to the
12 Q_ That's — that would be a false statement if guidelines 12 budget without consulting Ms. Cone?
13 were following a budget? 13 A Not to my recollection.
14 A Are you asking me if that's a false statement or are you 14 Q = Soif you go down alittle bit further, you'll see it
15 asking me if | made a false statement? 15 says “Project Personnel" on the left, "UM
16 Q Isita false statement? 16 Investigators"?
17 A_ | would assume that it was a false statement. 17 A Um-hmm.
18 Q_ Discretion — the next line says, “Discretion has been 18 Q And then it has you as UM principal investigator --
19 delegated to the Principal Investigator Sherman Jackson 19 A Um-hmm.
20 as to how to spend the funds.” 20 Q -do you see that?
21 A Um-hmm. 21 A Um-hmm.
22 Q Was -—is that statement entirely truthful? To your 22 Q Yes?
23 recollection? 23 A Yes. Sorry.
24 A Well, | see that statement in construct with the first 24 Q_ And underneath that, it says, "Mark Tessler,
25 statement, and if the implication here is that complete 25 Participating Investigator with Specified Effort,” and
Page 68 Page 69
1 do you know what that means? 1 A idonot. Oh. Well, | mean, in general | know what it
2 A No, 2 means, but —
3 Q_ And over on the far right, it says, "CPS - Center for 3 Q With respect to the World Leadership Program?
4 Political Studies," at the end of the row, and then it 4 A Weill, | assume that what it means is that they were
5 has both your name — 5 going to give me some kind of dry appointment, but !
6 A Um-hmm. 6 don't have any recollection of this.
7 Q —and Mr. Tessler’s name. 7 Q_ Did you ever inform anyone at the UAE that you were
8 At that time, you did not have an appointment at 8 going to have an appointment at CPS related to the World
9 CPS, is that right? 9 Leadership Program?
40 A That's correct, | did not have an appointment. 10 A No.
11 Q Do you recall when you got an appointment at CPS, if 44. Q Can you think of any reason why the Center for Political
12 ever? 12 Studies would potentially not be a proper home for the
13 A 1Idon't ever recall getting an appointment at CPS. 13. World Leadership Program?
14 Q Do you recall agreeing to an appointment at CPS? 14 A Not to my knowledge.
15 A 1do not recall agreeing to an appointment at CPS. 15 Q Letme have you tum the page.
16 Q So there's a section right below that that says 16 A Okay.
17 "Ineligible Job Code Comments” where it says, "Sherman 17 Q At the — atthe top, it identifies David Howell. Let
18 Jackson, Faculty Associate," and then on "Ineligible Job = 18 me just ask, when was the first time that you met
19 Comments,” it says, “We are in the process of appointing 19 Mr. Howell in relation to the World Leadership Program,
20 Professor Sherman Jackson as a Faculty Associate." 20 if you recall?
21 Do you remember reviewing that previously? 21 A When the arrangement was made to mect at CPS between
22 A_ tdonot. 22 myself, Mark Tessler, Ms. Cone, and for some reason, |
23 Q Do you know what that meant — 23 recall one other person, but I'm blanking --
24 A i- 24 Q Nancy Burns maybe?
25 Q -ormeans? 25 A Maybe, maybe.

 

 

 

Scheduling@FortzLegal.com

FortzLegal

844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4720 Filed 01/13/19 Page 18 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 PgiSo0f34 PgID3092

MARGARET CONE vs MARK TESSLER et al
Sherman Jackson on 10/09/2017 Non-Confidential

Job 5380
Pages 74..77

 

 

 

 

1 made with Ambassador Otalba, that | would have wun 1 MCD iinet:

2 inconsistency between those two. 2 and that that would have to be - the budget would have

3 Q Okay. This goes on to say, “A memorandum describing 3 to be revised in order to do that, but it was not my

4 this arrangement and how it was arrived at is attached - understanding, | don't recall any agreement to shift

5 as 2 supplemental document to the PAF.” That's short 5 entirely to sort of a fee-based arrangement, | don't

6 for Proposal Approval Form. 6 recall that.

7 Do you remember a memorandum a describing the 7 Q And as of February 2010, do you remember discussing or

8 arrangement regarding an indirect costs model? 8 writing Ambassador Otaiba about making such adjustments?

3 A Towho? 9 A tIdonot.

10 Q Tobe attached to the PAF submitted for approval by the 10 Q _ Did you rely on Mark Tessier to get the proper approvals

11 ~UofM? 11. of such adjustments?

12 A Idonot 12 A_ 1--well, which adjustments are you talking about, the
13. Q Okay. Do you recall agreeing to adjustments to the 13 ones | just mentioned to get Ms. Cone paid, or just in

14 budget relating to an indirect cost or fee-based 14 general?

15 arrangement? 15 Q_ Ingeneral, adjustments to the budget that had been

16 A_ This is a complicated question inasmuch as | do recall 16 agreed upon with Ambassador Otaiba, how did you go about
17 that there was some discussion about revising the 17 agreeing to adjustments to that —-

18 budget. Now, whether that is what you're asking about 18 A Oh, no, 1 --1 -- 1! assumed that there were certain

19 here, | mean, | don't know, and | would — | don't know. 19 rules within the university that CPS was responding to
20 But outside of that, no, | don't recall any other. 20 and that they would modify the budget in order to make
21 Q Soasof February of 2010, had you agreed to modify the 21 it consistent with those rules and to get Ms. Cone paid.
22 budget to use a fee-based arrangement? 22 Q So you expected Mark Tessler to ensure that the rules

23 A_ Irecall that there was a discussion about modifying the 23 were followed with respect to changes to the budget?

24 budget. My understanding at that time was that was for 24 A 1-—lassumed that the personnel at CPS would follow
25 the purpose, if | recall correctly, of getting Ms. Cone 25 the rules, but that Mark Tessler's sort of endorsement

Page 76 Page 77

1 of CPS sort of represented that the rules would be 1 A “The fee,” okay.

2 followed. 2 Q “The fee is distributed to CPS in equal insialiments

3 Q Sowho was responsible for making sure the rules were 3 each project month. This has been agreed to between

4 followed? 4 CPS, the funder, and the Principal Investigators.”

5 A Well, my understanding was that CPS would be making sure 5 Do you - that is, according to the testimony that

6 that the rules would be followed. 6 we've just discussed, that’s not correct, is that right?

7 Q Okay. Who at CPS? 7 A ‘don't recall that being —! don’t recall that being

8 A_ ltassume Dave Howell. 8 correct.

9 Q Okay. Do you know what they say about assuming? 9 Q So that's an inaccurate statement about the status of

10 A What do they say about assuming? 10 the project as of February 2010?

11 Q_ Did you do anything other than assume, did you ever try 11 A Looks that way to me.

12 _ to follow up and make sure that in fact the rules were 12 Q Do you remember a fee being distributed to CPS in equal
13 being followed, or did you just assume? 13 instaliments each project month?

14 A Inthe absence of what would appear to me to be 14 A lIdonot recall.

45 irregularity, yeah, | assumed. 15 Q_ Did you approve that?

16 Q  Butif you had seen this Proposal Approval Form saying 16 A_ l|don'trecail.

17 __ things like there are no guidelines, that would have 17 Q_ Soscrolling down a little bit here, we've got a section

18 been an irregularity? 18 that says “Effort” —

19 A_ I think that that would have been an irregularity, but! 19 A Um-hmm.

20 don't recall seeing this. 20 Q -and then it’s got “Sherman Jackson, Faculty

21 Q Soif you turn the page, the first full sentence 21 Associate,” with “Role, UM Principal Investigator,” and

22 says — and this is Cone 835 — "The fee is distributed 22 then for "Proposed Effort," it says “Summer, zero

23 to” -- 23 percent, Calendar Year 25 percent," do you see that?

24 A The first full sentence? 24 A Um-hmm.

25 Q Yeah, the first full sentence. 25 Q Yes?
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4721 Filed 01/13/19 Page 19 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg16o0f34 PgID3093

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 82..85
Page 82 Page 83
1 school. 1 Q August 31st, 2009. I'm sorry if 1 misspoke, so let me
2 Q Okay. 2 reiterate that.
3A l- z Did you spend 75 -- is it accurate to say that you
4 Q Well, I'll represent to you that the code U029255 isthe 4 spent 75 percent of your effort from June 1st, 2009,
5 World Leadership Project. 5 through August 31st, 2009, on the World Leadership
6 A Okay. 6 Program?
7 Q Andisit-- 7 A Okay. This is a complicated answer.
8 A Oh, I see, visiting professor, here down -- okay. 8 Q Can you answer it yes or no?
9 Q Yeah. | think that's the law school — 9 A_ |can answer it yes or no with an explanation.
10 A Okay. 10 Q Okay. Is the answer yes or no?
11 Q -the 25 percent. 11 A_ No, with an explanation.
12 A Okay, okay. 12 Q Okay. Let's just we'll do the other dates and then
13. Q_ And the law school is 25 percent effort for 12 monthsa 13 we'll get the explanation.
14 year, correct? 14 A Okay.
45 A Um-hmm. 15 Q Is itcorrect to say that from August 1st, 2009, through
16 Q Yes? 16 May 31st, 2010, that you spent zero percent effort on
17 A Yes. 17 the World Leadership Program?
18 Q_ And the -- 18 A From August ‘st, 2009, to?
19 A_ That's my understanding. 19 Q May 31st, 2010, is it accurate to say you spent
20 Q Okay. So let's see if this effort reporting is — is 20 zero percent effort on the World Leadership Program?
21 accurate. 21 A_ Ilwould say no.
22 Did you spend 75 percent of your effort from 22 Q_ From June 1st, 2010, through July 31st, 2010, is it
23 June 1st, 2009, to August 31st, 2009, on the World 23 accurate to say that you spent 75 percent of your effort
24 Leadership Project? 24 on the World Leadership Program?
25 A From June 1st, 2009, to August 1st, 20097 25 A From June ‘st --
Page 84 Page 85
1 Q 2010. 1 Q You understand what effort reporting is, correct?
2 A -2010 to - 2 A I'massuming | have a straightforward understanding of
3 Q To July 31st, 2010, is it accurate to say - 3 that.
4 A July --75 percent. 75 percent. No, with an 4 Q And did you have an understanding of what effort
5 explanation. 5 reporting was when you were at the University of
€ Q Okay. And August 1st, 2010, through August 31st, 2010, 6 Michigan?
7 is it accurate to say you spent 25 percent of your 7 A For my teaching?
8 effort on the World Leadership Program? 8 Q_ For your employment with the University of Michigan.
9 A August 20107 9 A_ No, other than annual reports stating what courses |
10 Q Correct. 10 taught, et cetera.
141 A To- 11 Q > Anddid you --
12 Q August 31st, 2010. 12 A But nothing --
13 A Is it fair to say | spent how much? 13 Q > --understand that you had to be truthful in — with
14 Q 25 percent. 14 respect to your effort reporting?
15 A lwould say no. 15 A Yes.
16 Q Okay. And so with respect to those entries, why would 16 Q_ And that you had to be accurate with respect to your
17 you say no, it's not accurate? 17 effort reporting?
18 A Well, the problem | have for summer dates, my salary at 18 A As accurate as possible.
19 the University of Michigan was computed on a12-month 19 Q = And that there could be federal, civil, or criminal
20 basis, but | had no teaching or administrative 20 penalties if those effort reports were falsified or
21 obligations within the summer, so the question becomes 21 inaccurate?
22 whatever | do in the summer, how would you calculate it 22 A it never crossed my mind.
23 relative to what I'm supposed to be doing if I'm not 23 Q Because they were always accurate, is that nght?
24 supposed to be doing anything? If I'm not obligated to 24 A What -- the reports that I submitted, to my knowledge,
25 do anything. 25 yes.
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4722 Filed 01/13/19 Page 20 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed05/14/18 Pg17o0f34 Pg ID 3094

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 108..111
Page 108 Page 109
1 was made to the sponsor? 1 correct?
2 A_ I thought that’s what you presented earlier this 2A Yes.
3 morning. 3 Q That proposal is what's attached to Exhibit 1?
4 Q Um-hmm. So Exhibit 1, the attachment to Exhibit 1 is 4 A I'm assuming that, yes.
5 __ the proposal? 5 Q_ Do you know whether or not that is in fact the case or
6 A That was my understanding of what Ms. Cone presentedto 6 are you just assuming that?
T Ambassador Otaiba. 7 A Well, my understanding was that Ms. Cone crafted this
8 Q And you received a copy, correct? 8 and sent it to Ambassador Otaiba.
3 A_ Ithink so. At some point, I'm not sure when. 9 Q_ And you did not —
10 Q_ And you didn't ever say that that proposal form was 10 A ldid-—
11 inaccurate or that something was wrong with it? 11 Q -make changes?
12 A Which proposal form? 12 A |don't recall making any changes. | don't recall.
13. Q_ The one thatis attached to Exhibit 1. 13 Q Okay. Do you have any reason to say that the proposal
14 A You mean this? 14 that you received in October and that was forwarded to
15 Q Yes. 15 the ambassador was somehow inaccurate as to what the
16 A But! --is this the proposal form? 16 proposal was?
17 Q_ Isit? Ordo you understand whether or not that's the 17 A There's a whole lot of stuff in there. I'd have to go
18 proposal or not? 18 over it.
19 A Wait a minute, but! -- I'm confused. 19 Q Okay. So you don't recall responding to that email or
20 Q Um-hmm. 20 communicating with Ms. Cone about that proposal prior to
21 A_ I thought the proposal form was a PAF. 21 October and prior to it being sent to the ambassador?
22 Q Okay. Let me — yeah, let me — I'm talking about the 22 A_ Idon't recall. I'm not negating that. | don't recall.
23 proposal. 23 Q Okay. And no, I'm not going to ask you to read it and
24 A Uh-huh. 24 tell me what's accurate and inaccurate right now. |
25 Q So atsome point, a proposal was made to the sponsor, 25 will, however, tum you back to Exhibit ~
Page 110 Page 111
1 A Five? 1 date, February 24th, 2010.
2 Q_ --5, thank you. And "Proposal Documents" on this first 2 A Um-hmm.
3 page that we were just looking at, it says 3 Q Do you recall reviewing or approving a memorandum
4 "ProposalNoteForPAF.” And if you turn the page, this is 4 regarding justification for indirect cost recovery that
5 the proposal note, and this says, "Proposal: Please 5 David Howell prepared?
6 note that no proposal is to be submitted to the sponsor. 6 A_ Idon't recall specifically. | recall some conversation
7 We already have the funds for this and the account just 7 around that topic involving myself, | think it was, Dave
8 needs to be set up. See the attached proposal documents 8 Howell, and Ms. Cone, I think.
9 for further information.” 8 Q Was that during the meeting in Ann Arbor in --
10 Did you make that decision about whether or not 10 A No, I don't think it was during the meeting in
11 there was a proposal document that should be attached to 11 Ann Arbor.
12 the Proposal Approval Form -- 12 Q_ It was on the telephone —-
13 A No. 13 A No, not --
14 Q —or the project approval form? 14 Q —before that?
15 A No. 15 A I think there were - | think there were some -- there
16 Q_ Did you draft this? 16 may have been some email exchanges about that. | think
17 A No, ! did not. 17 that this is where we got into the whole business of
18 Q Was it accurate that no proposal is to be submitted to 18 adjustments to the budget so that Ms. Cone could get
19 the sponsor? 19 paid. | may be wrong, but that's my understanding.
20 A That would not have been my understanding. 20 Q You think that Ms. Cone was compensated through indirect
21 Q_ in fact, a proposal had been submitted to the sponsor? = 21 cost recovery?
22 A _ That would be my understanding. 22 A_ idon't know if it was indirect cost recovery, but!
23 Q Letme turn you to the next page then. This is a 23 know that there had to be an arrangement made for her to
24 Memorandum from David Howell regarding justification for 24 get paid, and that entailed some kind of adjustment to
25 indirect cost recovery on World Leadership Program, 25 the budget.
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4723 Filed 01/13/19 Page 21 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg18o0f34 Pg ID 3095

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 112..115
1 Q Okay. Well, | can tell you indirect cost recovery is meee 1 organization that you had contact with? ee

2 not related to Margaret Cone’s compensation, but you'll 2 A No.
3 see this first sentence says, "This memorandum is to 3 Q And you only had contact with the representative of the
4 — detail the process for arriving at the effective 4 funding organization in writing?
5 indirect cost recovery on the World Leadership Program 5 A Yes.
6 project which has Sherman Jackson as principal 6 Q Soit goes on to say, “It became clear that a fee-based
7 investigator.” 7 model would be more familiar and comfortable to the
8 A Um-hmm. 8 funder than an indirect cost-based model.”
9 Q And it says that, "In discussions between the project 9 A Um-hmm.
10 leadership —" and let me just pause right there. 10 Q_ {Is that information that you shared with David Howell?
11 The project leadership is yourself, Mark Tessler, 11 A !don't recall sharing that information.
12 and Ms. Cone? 12 Q Wasit clear to you that a fee-based model would be more
13 A Um-hmm. 13 familiar and comfortable to the funder?
14 Q Is that correct? 14 A_ | could not say that, no. One way or the other.
15 A lassume that, | - 15 Q Is that language then that David Howell came up with on
416 Q_ And the sponsor or not the sponsor? Well, actually, it 16 his own, do you know?
17 goes on, “and the representatives of the funding 17 A_ Idon't recall contributing anything to this language.
18 organization.” 18 Q Okay. Was it accurate or inaccurate that a fee-based
19 That would be Ambassador Otaiba, correct? 19 model had become clear as the more familiar and
20 A lassume yes. 20 comfortable model to the funder?
21 Q Doyou — okay. Do you know one way or another? 21 A_ Ican't answer that question one way or the other.
22 A Well, | mean, Ambassador Otaiba was the one with whom we 22 Q Who would be able to answer that question?
23 communicated. How they distributed that within the UAE 23 A The person who drafted this memo, I assume.
24 embassy, ! don't know. 24 Q Okay. And did David Howell have any communications with
25 Q Were there any other representatives of the funding 25 the funding organization?
Page 114 Page 115
1 A Idon't know. 1 Q Yes,
2 Q_ Did you ever authorize him to contact the funding 2 A tecan't say, | was not - 1! don't recall being privy to
3 organization? 3 these conversations at the time. Again, | do recall
4 A Specifically, | don't recall doing so. 4 some discussion about modifications to the budget based
5 Q_ Did you ever ask him to? 5 on what | said earlier, if that recollection itself is
6 A_ I don't recall ever asking him to. 6 correct, but | don't recall being party to this
7 Q Okay. Who do you know was in contact with the funder? Z conversation.
8 A_ lassume that Ms. Cone was in contact with the funder. 8 Q You're — do you recall in February approving a
9 Q Okay. And do you recall Ms. Cone ever telling you that 9 fee-based model that worked as this describes?
10 it had become clear that a fee-based model would be more 10 A_ I can't negate that. | would — 1! know that in the
1 familiar? 11 conversations with Mark Tessier, the issue of how the
12 A Idonot. 12 money would come and be distributed, that was one of the
13 Q_ This goes on to say at the fifth line from the bottom in 13 issues that was under discussion as part of the reason
14 the middle, you'll see it says, "The model works,” it 14 for bringing in CPS to begin with, so | can assume that
15 explains how the model works, and — 15 what they arrived at | probably approved.
16 A Oh, in the first paragraph. 16 Q Okay. Sois it your testimony that as of February 24th,
17 Q The second para — yeah. It says, "The mode! works such 17 you had approved a fee-based model?
18 that the fee is distributed from the project to the 18 A Well, | can only assume that, | mean, if this is the
19 Center for Political Studies in equal installments at 19 basis upon which it was finally decided that they would
20 the beginning of each month of the project, so that by 20 proceed.
21 the time of project completion the fee will have been 21 Q You don't have a recollection one —
22 distributed from the project to the Center in full.” 22 A_ Idon't.
23 Was that your understanding of how this model 23 Q_ - way or another?
24 works? 24 A tdon't.
25 A Which, the fee-based model? 25 Q You don't know if you approved this model?
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4724 Filed 01/13/19 Page 22 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg190f34 Pg ID 3096

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 124..127
Page 124 Page 125
41 Q Okay. Let's tum to 2458. Did you participate in 1 2009?
2 drafting a letter to Or. Tayyeb at Al-Azhar University? 2 A_ tcan'trecall dates. It was, | believe, after October
3 A Irecall a letter to Dr. Tayyeb in which Mark and! 3 of 2009, but | can't recall exactly when.
4 were, I think, co-signers or something like that on. 4 Q Okay. Well, CPS isn't mentioned anywhere in this
5 Q_ And this letter went out on Intemational Institute 5 letter —
6 letterhead, correct? 6 A Um-hmm.
7 A tbelieve so. 7Q -isit?
8 Q_ And Mark had a — an association with the International 8 A_ No, not that! see.
9 Institute, correct? 9 Q And if CPS was being considered as the home for the
410 A Yes, he was on -- in my understanding, he was director. 10 project, would you have made sure that it was mentioned
11. Q > And in fact — 11 in the letter?
12 A Orvice-provost. 12 A_ If it had been at the time, | assume that it would have
13 Q -undemeath - yes. Undemeath the signature, it 13 been appropriate to mention it.
14 says, “Director, International Institute,” correct? 14 Q_ And it would have been inappropriate to conceal that CPS
15 A Um-hmm. 15 was being considered as the home, would it not?
16 Q And it also says, "Vice-Provost for International 16 MR. BOURQUE: Object to the form, misleading.
17 Affairs,” correct? 17 Go ahead.
18 A Yes. 18 A Itwould have —
19 Q_ it doesn't say anything about CPS, does it? 19 MR. JUCKNIESS: Misleading is not a proper
20 A_ \don't see anything. 20 objection, as you know.
21 Q_ Under your name, it doesn't say anything about CPS, does 21 MR. BOURQUE: It is a proper objection.
22 it? 22 MR. JUCKNIESS: No, it’s not, not in Federal Court,
23 A_ No, it doesn't. 23 buddy.
24 Q And do you remember whether or not CPS was even being 24 MR. BOURQUE: Well, you can say that, fine. That's
25 considered as a home for the project in December of 25 okay, go ahead.
Page 126 Page 127
1 MR. JUCKNIESS: All right. 1 MR. BOURQUE: Same objections.
2 MR. BOURQUE: | didn’t tell him not to answer, did 2 BY MR. JUCKNIESS:
3 \? 3 Q Yes.
4 MR, JUCKNIESS: No, but if you want to coach him, 4 A Toconceal that, | would assume that would be
5 you know, you can take him out of the room. 5 inappropriate. Unless, unless there was an assumption
6 BY MR. JUCKNIESS: 6 that CPS had some affiliation with — with the
7 Q Goahead. 7 international Institute.
8 MR. BOURQUE: That's an inappropriate comment. 8 Q Did CPS have an affiliation with the Intemational
9 MR. JUCKNIESS: It's not an inappropriate comment, 9 Institute?
10 MR. BOURQUE: | made a specific objection — 10 A_ Idon't know.
11 MR. JUCKNIESS: We'll go off the record. 141 Q So the middle paragraph here, it starts, “Professor
12 MR. BOURQUE: -- with one word -—- 12 Sherman Jackson of the University of Michigan will
13 MR. JUCKNIESS: We can go off the record. 13 oversee programming and operations at the University of
14 MR. BOURQUE: -- and told him to answer. We don't | 14 Michigan.”
15 need to go off the record. 15 A Um-hmm.
16 MR. JUCKNIESS: Okay. 16 Q Was that -— that was an accurate statement as of
17 MR. BOURQUE: So he can answer the question. I've 17 December 14, 20097
18 made my objection. 18 A Ilwould say yes.
19 MR. JUCKNIESS: Okay. 19 Q You had agreed to oversee programming and operations at
20 A_ Sol'm sorry, could you repeat the question? 20 the University of Michigan, correct?
21 BY MR. JUCKNIESS: 21 A Yes.
22 Q Sure. it would have been inappropriate to conceal that 22 Q And you had done so in your capacity as a professor of
23 CPS was going to be the home for the program ifitwas 23 the law school, a professor of the LS&A school, or
24 in December of 2009? 24 something else?
25 A Toconceal that — 25 A No, asa professor at the University of Michigan. |

 

 

 

Scheduling@FortzLegal.com

FortzLegal

844.730.4066

 

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4725 Filed 01/13/19 Page 23 of 37

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 128..131
Page 128 | Page 129
1 think the -- the affiliation with the law school did not / 14 A Idon't-1I don't know, I'm not sure.
2 come about until it was time for me to be paid. 2 Q_ Did you know at the time?
3 Q So who approved your agreement to oversee programming 3 A 1|-—itdidn't ever cross my mind.
4 and operations at the University of Michigan as of 4 Q_ So you didn't know whether or not you had authority to
5 December 2009? 5 make this agreement at the time that you made it?
6 A_ That was my understanding of the -- oh. Who approved it| 6 A The agreement with Ambassador Otaiba? Or with
7 from the university? 7 Dr. Tayyeb?
8 Q Yes. 8 Q Either.
9 A_Ican't say anyone did, | don't know. 9 A Okay. Well --
10 Q Okay. Did you ask anyone for approval -- 10 Q Let's say with Mr. Tayyeb.
11 A No. 11 A lassumed, quite frankly, that the University of
12 Q -asof that time? 12 Michigan would look upon this program as
13 A No. 13 favorable -- favorably and that it would be welcomed at
14 Q So you agreed to oversee programming and operations at 14 the university.
15 the University of Michigan, but didn't get approval from 15 Q_ So you assumed they would approve?
16 —_ anyone at the University of Michigan to make that /16 A As such approval that would be required.
17 agreement? 17 Q But they hadn't yet approved?
18 A_ Ididn't know | had to. 18 A Notto my recollection.
19 Q Okay. So you — but you think you were agreeing on 19 Q And you hadn't informed your bosses either at the LS&A
20 behalf of the University of Michigan anyway? 20 or at the law school about this program?
21 A !was agreeing as an employee of the University of 21 A No, I had not.
22 Michigan. | mean, | had no infrastructure of my own. 22 Q And they didn't know that you were going to oversee
23 Q_ And you had authority to agree on behalf of the 23 programming and operations at the --
24 University of Michigan to oversee programming and 24 A_ iIdon't know what they knew.
25 operations of the program? 25 Q You didn't tell them?
ae — “Pageiso|OOt™~—S SE ~ Page 131 |
1 A_ Ididn't tell them. 1 assume that this is the only one he got, but | can't be
2 Q Let's tum to 2459. This is a letter from Ambassador 2 absolutely certain of that.
3 Otaiba regarding the funding for the World Leadership 3 Q_ Andit's your recollection that she submitted one budget
4 Program, correct? 4 after the iterations to the ambassador?
5 A Um-hmm. 5 A_ That would be my assumption.
6 Q Yes? 6 Q_ So he goes on to say, “My contribution is contingent
7 A Yes. if upon the money being spent in accordance with the
8 Q And do you recognize it? 8 budget, with reasonable adjustments as determined by
S A Generally, yes. 3 Professor Sherman Jackson. | understand that Professor
10 Q_ Soit says, "| have approved the budget submitted by 10 Jackson at the University of Michigan will be
11 Margaret Cone." 11 responsible for directing disbursement of the funds from
12 Do you remember him approving the budget submitted | 12 my contribution, in consultation with Ms. Cone and |
13 by Margaret Cone? 13 also understand that under established university
14 A _ lremember this statement. 14 policies, a reasonable portion of my contribution may be
15 Q Yes? And is that budget the one that's contained on 1/15 allocated to overhead expenses."
16 Exhibit 1? (16 A Um-hmm.
17 A This one? 117. Q_ That was accurate to your understanding of what the
18 Q Yes, the one that was forwarded to -- 18 agreement was regarding the expenditure of funds for the
19 A lassume so. /19 World Leadership Program?
20 Q Yes. Do you know of any other budget that he was /20 A_ I think basically.
21 referring to that would have been submitted by Margaret | 21 Q That you were responsible for directing disbursements?
22 Cone? 22 A Overseeing disbursements.
23 A Well, ! seem to recall that there were — there werea | 23 Q Well, this says “will be responsible for directing
24 couple of iterations of that, but | think that this was 24 disbursement"?
25 the one that was sort of finally settled upon, so ! 25 A Okay.
Scheduling @ FortzLegal.com FortzLegal 844.730.4066

RRS SS MLC EEE

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4726 Filed 01/13/19 Page 24 of 37

 

 

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 144..147
Page 144 Page 145
1 A_ Idon't remember it, per se. 1 A No.
2 Q Okay. In the second fine, Tessler writes, "I have 2 Q_ Do you know if Mark Tessler got approval from anyone at
3 shared your letter with Professor Jackson, with whom | 3 the university?
4 am in regular contact about this project. We are both 4 A Idonot.
5 very grateful for your support." 5 Q_ Did you ask him if he got the proper —
6 So you were sharing everything at that time with 6 A_ Idid not.
7 Professor Tessier and he was sharing back with you the 7 Q —approval?
8 information that he had on the project? | 8 A_ Idid not.
9 A_ | don't know about everything, but | think that at that '9 Q_ As the principal investigator, did you understand that
10 time, there were still discussions about the exact 10 you were responsible to get the proper approval?
11 modality by which the University of Michigan would host | 11 MR. BOURQUE: Objection. Misstates the evidence.
12 the program and there were still those - some of those | 12 Go ahead.
13 outstanding issues that were initially raised with 13 A l-
14 Ms. Cone. 14 MR. JUCKNIESS: Misstates the evidence isn't a
15 Q > Okay. 15 proper objection.
16 A_ That's my recollection. 16 BY MR. JUCKNIESS:
17 Q Allright. And so in the next paragraph it says, “The 17 Q Goahead.
18 conditions outlined in your letter are completely 18 MR. JUCKNIESS: Form is the proper objection.
19 acceptable," |; 19 MR. BOURQUE: Well, then | have to explain the
20 The conditions outlined in the ambassador's letter, |20 reason that the form is improper.
21 were they acceptable to you? 21 MR. JUCKNIESS: Only if | ask for it.
22 A They seemed acceptable, yes. 22 MR. BOURQUE: No.
23 Q_ And did you -- you did not get any explicit approval, 23 MR. JUCKNIESS: Yeah.
24 though, from anyone at the university for those 24 MR. BOURQUE: Show me in the rules where that says
25 conditions outlined in the letter? 25 that.
Rage 46,” oo Bag 1.477
1 MR. JUCKNIESS: f'l do that. 1 conditions?
2 MR. BOURQUE: Okay. Just like you did the last 2 A_ Not to my knowledge.
3 one. Go ahead. 3 Q Mark Tessler goes on to write, "| would only add that
4 A I'm sorry, your question again? 4 decisions about the disbursement of funds will be made
5 BY MR. JUCKNIESS: 5 by Professor Jackson in consultation with me as well as
6 Q Yeah. You understand that as principal investigator on 6 Margaret Cone.”
7 the Worid Leadership Project, you were the one ie And you — you reviewed that at the time?
8 responsible for getting approvals from the university? 8 A Reviewed what at the time?
9 MR. BOURQUE: Same objection to the question. | 9 Q_ Reviewed this letter at the time?
10 A At the time, no, | was not aware of that responsibility. 10 A Again, | think that that was a general understanding
11 BY MR. JUCKNIESS: /11. among us.
12 Q Um-hmm. Are you aware of that responsibility now? 12 Q Andso you had agreed that decisions about disbursements
13 A Not really, other than — other than what's been said | 13 would be made in consultation with Tessier and Margaret
14 here. 14 Cone?
15 Q Okay. Did anyone at the Internationat Institute tell 15 A Yes.
16 you that the conditions outlined in the Otaiba letter 16 Q Were there any circumstances under which you violated
17 were completely acceptable? 17 _ that requirement?
18 A_ i think other than Mark Tessier, no. 18 A Not to my knowledge.
19 Q Noone other than Mark Tessier, correct? No one atthe | 19 Q_ The last line says that, "We are deeply grateful for
20 LS&A approved those conditions, correct? 20 your support and look forward to keeping in touch as the
21 A Notto my knowledge. 21 project moves forward."
22 Q Noone atthe law school to your knowledge approved 22 As of October 30th, 2009, the only communications
23 those conditions? 23 that you had had were the correspondence that we've
24 A No. 24 looked at today?
25 Q Andno one else at the university approved those 25 A Tomy knowledge, yes.
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4727 Filed 01/13/19 Page 25 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg21o0f34 PgID3098

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 144..147
1 A_ I don't remember it, per se. wee 1 A No. ee
2 Q Okay. In the second line, Tessier writes, “I have 2 Q Do you know if Mark Tessier got approval from anyone at
3 shared your letter with Professor Jackson, with whom | 3 the university?
o am in regular contact about this project. We are both 4 A Idonot.
5 very grateful for your support.” 5 Q_ Did you ask him if he got the proper —
6 So you were sharing everything at that time with 6 A_ Idid not.
7 Professor Tessier and he was sharing back with you the 7 Q approval?
8 information that he had on the project? 8 A_ Idid not.
3 A_ | don’t know about everything, but | think that at that 9 Q As the principal investigator, did you understand that
10 time, there were still discussions about the exact 10 you were responsible to get the proper approval?
1 modality by which the University of Michigan would host 11 MR. BOURQUE: Objection. Misstates the evidence.
42 the program and there were still those --some of those 12 Go ahead.
13 outstanding issues that were initially raised with 13 A l-
14 Ms. Cone. 14 MR. JUCKNIESS: Misstates the evidence isn't a
15 Q Okay. 15 proper objection.
16 A That's my recollection. 16 BY MR. JUCKNIESS:
17 Q Allright. And so in the next paragraph it says, “The 17 Q Goahead.
18 conditions outlined in your letter are completely 18 MR. JUCKNIESS: Form is the proper objection.
19 acceptable.” 19 MR. BOURQUE: Well, then I have to explain the
20 The conditions outlined in the ambassador's letter, 20 reason that the form is improper.
21 were they acceptable to you? 21 MR, JUCKNIESS: Only if! ask for it.
22 A They seemed acceptable, yes. 22 MR. BOURQUE: No.
23 Q And did you — you did not get any explicit approval, 23 MR. JUCKNIESS: Yeah.
24 though, from anyone at the university for those 24 MR. BOURQUE; Show me in the rules where that says
25 conditions outlined in the letter? 25 that.
Page 146 Rage 147 |
1 MR. JUCKNIESS: I'll do that. 1 conditions?
2 MR. BOURQUE: Okay. Just like you did the last 2 A_ Not to my knowledge.
3 one. Go ahead. 3 Q Mark Tessier goes on to write, “I would only add that
4 A I'msorry, your question again? - decisions about the disbursement of funds will be made
5 BY MR. JUCKNIESS: 5 by Professor Jackson in consultation with me as well as
6 Q Yeah. You understand that as principal investigator on 6 Margaret Cone.”
7 the World Leadership Project, you were the one 7 And you -- you reviewed that at the time?
8 responsible for getting approvals from the university? 8 A_ Reviewed what at the time?
9 MR. BOURQUE: Same objection to the question, 9 Q Reviewed this letter at the time?
10 A Atthe time, no, | was not aware of that responsibility. 10 A Again, | think that that was a general understanding
11. BY MR. JUCKNIESS: 1 among us.
12 Q Um-hmm. Are you aware of that responsibility now? 12 Q And so you had agreed that decisions about disbursements
13 A Not really, other than -- other than what's been said 13 would be made in consultation with Tessier and Margaret
14 here. 14 Cone?
15 Q Okay. Did anyone at the International Institute tell 15 A Yes.
16 you that the conditions outlined in the Otaiba letter 16 Q Were there any circumstances under which you violated
17 were completely acceptable? 17 that requirement?
18 A I think other than Mark Tessier, no. 18 A Not to my knowledge.
49 Q Noone other than Mark Tessier, correct? Nooneatthe 19 Q The last line says that, "We are deeply grateful for
20 LS&A approved those conditions, correct? 20 your support and look forward to keeping in touch as the
21 A Not to my knowledge. 21 project moves forward.”
22 Q Noone atthe law school to your knowledge approved 22 As of October 30th, 2009, the only communications
23 those conditions? 23 that you had had were the correspondence that we've
24 A No. 24 looked at today?
25 Q And noone else at the university approved those 25 A Tomy knowledge, yes.

 

 

 

Scheduling@FortzLegal.com

FortzLegal

844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4728 Filed 01/13/19 Page 26 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 22o0f34 Pg ID 3099

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5386
Sherman Jackson on 10/09/2017 Non-Confidential Pages 156..159
Page 156 Page 157
1 MR. BOURQUE: Keep them all in one place. 1 November 3rd that there -- that there was just a working
2 THE WITNESS: Okay. Is this okay? 2 budget and not an agreed-upon budget?
3 BY MR. JUCKNIESS: 3 A_ I think that by that time, the question had become,
4 Q Thank you, yes. I'm just kind of keeping 1 aside just 4 again, how - how the -- how the issue of U of M's role
5 in case we have to refer back to it. 5 as host and administrator would be -- how the budget
6 So Exhibit 13 is an email chain. There's anemail 6 would be accommodated to that, that fact.
7 at the — at the very bottom, or at least it appears to 7 Q_ But you had already agreed on a budget with the
8 be that one of them in the chain is from you to Mark = 8 ambassador and the sponsor, correct?
9 Tessler and a cc to Margaret Cone — 9 A_ I believe that's correct.
10 A Um-hmm. 10 Q Doyou recall — then this on that first page, the email
11 Q -on November 3rd. 11 from Mark Tessier to you and it says cc Margaret Cone,
12 A Um-hmm. 12 and you'll see in the fourth paragraph, it says, "On the
13 Q_ Did you draft that email? 13 budget, the biggest question is whether we run it
14 A As far asican tell. 14 through CPS (the center Nancy directs) or some place
15 Q Do you recall drafting it? 15 else. CPS is by far easier and better set up to handle
16 A Yes, vaguely. 16 this, they administer the Qatar grant, as | think you
17 Q_ And do you recall emailing it to Mark Tessler and to 17 know, as well as many others. And I checked with our
18 Margaret Cone? 18 business manager at the International Institute; it
19 A Vaguely. 19 would be extremely difficult for II to take on all the
20 Q_ Did you in fact email it to Margaret Cone? 20 administration and budget management that will be
21 A_ Ibelieve so. 21 required.”
22 Q_ And it says, "Anyway" -- this is the third line, 22 Do you recall reviewing that at the time?
23 "Anyway, | am attaching the,” asterisk, “working,” 23 A When you say “reviewing,” you mean reading?
24 closed asterisk, "budget for the WLP project.” 24 Q Yes.
25 Did you — was it your understanding as of 25 A _ | don't recall reading it at the time, but it
Page 158 Page 159
1 looks -- looks like consistent with conversations that 1 was.
2 Mark and | had. 2 Q February maybe of 2010?
3 Q  Butas of the date of this email, the International 3 A Idon't know.
4 Institute had already agreed to the budget that had been 4 Q You don't recall getting on the phone and discussing
5 provided by Ambassador Otaiba as you understood it, 5 with Margaret Cone in November that the project was
6 correct? 6 going to be moved from the International Institute —
7 A Ibelieve so. 7 A_ tdon't recall -- I'm sorry. | don't recall that.
8 Q And so did you question why we would move it away from 8 Q You didn't think that was important?
9 the International Institute and toward CPS? 9 A Well, it was still a matter that was developing, | mean,
10 A Well, | didn't have cause to question it because Mark 10 nothing had been done there, but | guess it didn’t cross
11 explained that to me. 1 my mind that -- I felt -- I guess ! felt that my
12 Q Okay. And as of November 3rd, it hadn't been decided? 12 understanding from Ms. Cone had been that it was
13 A Apparently not. | don't know the exact dates on which 13 important to get this program housed and that if the
14 these -- 14 International Institute for some reason could not, then
15 Q Well, this is supposedly November 3rd. 15 it would be good to find another place within U of M to
16 A Okay. 16 do it. | guess that was part of my understanding.
17 Q Soas of November 3rd, that was still the biggest 17 Q Allright. In the last paragraph, Mark says, "It's
18 question, whether to run it through CPS? 18 exciting that this is finally taking shape. Although
19 A_ It looks that way. 19 you are Principal Investigator, and as | understand it
20 Q Do you remember what Margaret Cone’s response wasto 20 Margaret should be thought of as co-PI, | hope to be
21 this? 21 involved myself.”
22 A_ Not off the top of my head. 22 Did you — you agreed with that, that you were the
23 Q When was the first time you discussed CPS with Margaret 23 principal investigator and Margaret was the co-P!, and
24 Cone? 24 at that time, there was no official involvement of Mark
25 A | think in an email to her. | don't know what the date 25 Tessler?
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4729 Filed 01/13/19 Page 27 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg230f34 PgID3100

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 172..175
Page 172 Page 173
1 A Notto my recollection, with the exception of Mark 1 Q You hadn't met him as of November 20097
2 Tessler as an officer of the university. 2 A_ Idon't -1 don't believe | had met him as of 2009.
3 Q So David Howell had gone on to say that he'll help you 3 Q_ So the first paragraph says, “First, my co-Pl would like
4 get the funds transferred and the project more fully 4 to negotiate a lower overhead deduction. She would like
5 underway. Had you informed David Howell that CPS would 5 to cap it at 20 percent."
6 be handling the funds and the project? 6 So does that refresh your recollection you were
7 A 1Idon't recall, but there must have been some 7 referring to Margaret Cone as —
8 conversation. Otherwise, that wouldn't make sense. But 8 A Yes.
9 1 don't recall exactly how those conversations 9 Q -the co-PI?
10 transpired. 10 A Yes.
11 Q = Okay. So the email then that you respond, you respond 11 Q Okay. "She would like to cap it at 20 percent. I, on
1 on November 30th and you say, "Dear Dave: Hope youhad 12 the other hand, would be willing to meet in the middle
13 a great Thanksgiving.” 13 at 22.5 percent. With whom precisely should we take
14 Had you met Dave Howell by this time? 14 this up?”
15 A When is this? 15 Did Margaret -- did Margaret actually tell you she
76 Q = Inperson? This is November 30th. 16 wants to cap the overhead at 20 percent?
17 A I think I met Dave Howell for the first time when 17 A_ If! wrote that, that must have been the result of
18 Ms. Cone and | and Mark Tessler and I think it was Nancy 18 discussions | had with Margaret.
19 Burns met at CPS, so -- 19 Q You don't have a direct recollection of that being —
20 Q_ in February of 2010? 20 A_ Idon't.
21 A Was that February of 2010? 21 Q -said?
22 Q Um-hmm. 22 A No.
23 MR. BOURQUE: You don't get to ask questions. 23 Q Okay. And you were willing to go higher because why?
24 THE WITNESS: Oh, I'm sorry. 24 A Again, as | said, | sensed a degree of urgency in
25 BY MR. JUCKNIESS: 25 Margaret's desire to have the program housed,
174 Page 175
1 administered, and underway, sol thoughtthatifthere 1 instructions, | guess.
2 would be a mutually agreeable compromise, that would 2 Q Okay. And at that time, you expected the wiring
3 be -- that would be the best way forward. 3 instructions to be to CPS?
4 Q Asof that time, there wasn't an agreement, though? 4 A fmnotsure. | assume.
5 A Anagreement between? 5 Q Well, when did you — do you recall the time when it was
6 Q Anagreement regarding the overhead? 6 finally decided that the money would go to CPS and not
7 A Apparently not. 7 to the International Institute?
8 Q_ With the sponsor? 8 A_ I think that that 1 don't recall the exact time. |
9 A Apparently not. 9 thought that -- | don't recall the exact time.
10 Q The next paragraph is, "Second, I'm attaching acopyof 10 Q Do you recall how you exactly confirmed it with Margaret
41 the letter to be sent to the UAE for your perusal and 11 Cone that it would be housed at CPS and that the money
12 advice.” 12 would go there?
13 You were sending that to Dave Howell's —- to Dave 13 A Again, | thought that was in an email exchange
14 Howell for his perusal and advice so that he could 14 that -- between myself, her, and Mark Tessler where that
15 comment on it on behalf of CPS? 15 was discussed.
16 A Idon't know. 16 Q Do you remember getting any email from Margaret saying
17 Q_ That's the only possible reason — 17 yes, CPS is fine?
18 A Yes, yes, | mean, that -- state your question again? 48 A 1 don'tremember that. | think that -- 1 don't remember
19 I'm sorry. 19 that.
20 Q You were sending it to him for his perusal and adviceon 20 Q Do you remember ever asking her to provide anything in
21 behalf of CPS? 21 writing that yes, it's fine to move it from
22 A Yes, | believe so. 22 international Institute to CPS?
23 Q You wanted him to tell you what CPS wanted changed in 23 A No, I don't recall that.
24 this document? 24 Q Do you recall her objecting to moving it from the
25 A Well, whether or not these would be accurate wiring 25 International Institute to CPS?

 

 

 

Scheduling@FortzLegal.com

FortzLegal

844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4730 Filed 01/13/19 Page 28 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 24o0f34 PgIiD3101

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 176..179
Page 175 Page 177
1 A Idon't recall that. 1 Q Allright. And this is a letter that you signed, this
2 Q_ Asco-Pl, she would have to approve a change like that, 2 is your signature at the bottom?
3 wouldn't she? 3 A Yes.
4 A_ twould assume. 4 Q Allnght. And you signed as Professor of Afro-American
5 Q Youcan put that in the pile. 5 Studies, which is your posting at LS&A?
6 A_ This one here? 6 A_ No,!I signed as Arthur F. (Inaudible) --
7 Q_ No, I'm sorry, that one, 7 COURT REPORTER: I'm sorry, could you slow down a
8 (Exhibit 18 was marked for identification.) 8 little?
9 BY MR, JUCKNIESS: 9 THE WITNESS: Okay. I'm sorry.
10 Q_ Exhibit 18 is a letter dated December 1st, 2009, to 10 COURT REPORTER: No, that's okay. Signed as?
41 Ambassador Otaiba from you and Mark Tessler, correct? 11 A Arthur F. Thurnau Professor of Arabic and Islamic
12 A Um-hmm. 12 Studies, Visiting Professor of Law, Professor of
13 Q Yes? 13 Afro-American Studies.
14 A Yes. Sorry. 14 BY MR. JUCKNIESS:
15 Q_ And this is — this was from — this is produced as 15 Q Okay. And that's the law school and LS&A, correct?
16 Jackson 243, so did this come off of your computer? 16 A Yes.
17 A lassume it did. 417 Q And not CPS, correct?
18 Q And sodo you remember retaining a copy of this in your 18 A Correct.
19 electronic files? 19 Q_ And you didn't have a posting at CPS at this time?
20 A Electronic files, you mean -- 20 A_ No, not to my knowledge.
21 Q Yeah, on your computer. 21 Q = And you didn't have a posting at the International
22 A_ --by which you mean email or just -- 22 Institute?
23 Q_ Either? 23 A No.
24 A No, not email, | -- these are downloaded files, saved 24 Q Mark Tessler likewise signs as the Eldersveld Collegiate
25 files. 25 Professor of Political Science, Director, International
Page 178 Page 179
1 Institute, and Vice-Provost for International Affairs, 41 A Other than the exchanges we had over email.
2 but he doesn't identify the Center for Political 2 Q And in those exchanges, she did not send you an email
3 Studies, right? 3 agreeing to --
4 A_ Idon't see it. 4 A Notto—
5 Q Its not on CPS letterhead? 5 Q —that change?
6 A No. 6 A -my recollection.
7 Q And did you intend for the ambassador to believe that 7 Q_ And you did not ask her to agree to that change in those
8 the International Institute was going to be receiving 8 emails?
9 the funds? 9 A_ | would have to go back to the emails and see.
10 A I'msorry? 10 Q So the University of Al-Azhar was to be the partner and
11 Q Did you intend for the ambassador to believe that the 11 the provider of students for part of the program?
12 International Institute was receiving the funds? 12 A My understanding was that the University of Al-Azhar
13 A think my understanding at the time, thatthe funds 13 would be providing students. There was no formal
14 would be coming to the University of Michigan. 14 indication to this effect, but | assumed that that's why
15 Q Butnotto CPS? 15 the UAE ambassador would be willing to fund it.
16 A No, no, that CPS was a part of the University of 16 (Exhibit 19 was marked for identification.)
17 Michigan, as was the International Institute. 17 BY MR. JUCKNIESS:
48 Q Okay. So that the money would be going to CPS instead 18 Q This is Exhibit 19, Jackson 256. Do you recall drafting
19 of the International Institute, that was your 19 or editing this letter to Dr. Al-Tayyeb at Al-Azhar
20 understanding at the time of this letter? 20 University?
21 A Weil, as of this letter. 21 A_ It looks like something that | may have drafted, | don't
22 Q Yes. And was that something that Margaret Conehad 22 recall it, but okay.
23 agreed to? 23 Q You would have pulled this document off your computer?
24 A_ Iidon't recall so. 24 A Right.
25 Q_ And you did not ask her to agree to that change? 25 Q Yes?
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4731 Filed 01/13/19 Page 29 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 25o0f34 PgID3102

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 180..183
Page 180 Page 784
1 A Yes. 1 (Exhibit 20 was marked for identification.)
2 Q And this starts, “It is our great pleasure to extend 2 BY MR. JUCKNIESS:
3 this memorandum of agreement and understanding between 3 Q_ Exhibit 20 is a copy of the letter to Dr. Tayyeb at
a the University of Michigan and Al-Azhar University, as 4 Al-Azhar and this is dated December 14, 2009.
5 mutual partners in executing the World Leadership 5 Do you remember participating in the preparation of
6 Program." 6 a letter that went to Tayyeb?
7 Was there ever a memorandum of agreement and 7 A_ Irecall this vaguely, but | don't think | wrote this.
| 8 understanding with Al-Azhar about — 8 Q Okay.
3 A Not to my knowledge. 9 A I'mnot sure, but | just don't think. And | say that
10 Q So this was prepared, but was not ultimately -- 10 because of the misspelling.
411 A Idon't think so. 11 Q Okay. And this says again, “Professor Sherman Jackson
12 Q_ Notin this form? 12 of the University of Michigan will oversee programming
13 A_ Idon't think so. 13 and operations at the University of Michigan,” do you
14 Q  Asof December &th, 2009, it says, “Professor Sherman 14 see that?
15 Jackson of the University of Michigan will oversee 15 A Yes.
16 operations at the University of Michigan." 16 Q And that was accurate, was it not?
17 Was that accurate? 17 A Yes.
18 A Yes. 18 Q You received a copy of this letter, right?
19 Q And did you submit any draft of the letter that went to 19 A I'mnot sure this letter was even sent. My signature is
20 Al-Tayyeb to anyone at the University of Michigan for 20 not on it.
21 approval prior to sending it? 21 Q Okay. This says, “He will be joined in this regard by
22 A Notto my recollection. I'm not sure this was even 22 Ms. Margaret Cone and Professor Mark Tessier,
23 sent. 23 Vice-Provost for International Affairs at the University
24 COURT REPORTER: “I'm not sure"? 24 of Michigan.”
25 A I'mnot sure this was even sent. 25 ls there a reason that you wouldn't have wanted to
a Page 182” —= Page 183
1 make sure that CPS was somehow identified in this 41 A That was my basic understanding.
2 letter? 2 Q_ Did you confirm that understanding with anyone?
3 A None that I can think of. 3 A Idid not.
4 Q Shouldn't CPS have been identified as the home forthe 4 Q Did Mark ever teil you that that was the case?
5 project? 5 A_ Idon't recall him ever stating that explicitly.
6 A Perhaps. 6 Q_ Did he imply it?
7 MR. BOURQUE: Object to the form. 7 A That was my understanding.
8 Go ahead. You already answered. 8 Q Did he ever tell you, you know, the Intemational
9 BY MR. JUCKNIESS: 9 Institute, that he has authority to say what contracts
10 Q Why was this put on the International Institute 10 they'll enter into and which ones they wouldn't?
11 letterhead instead of CPS letterhead? 141 A !don't recall his ever saying that explicitly.
12 A I'm not sure. 12 Q > Anything similar?
43 Q Why not put it on LS&A letterhead? 13 A My understanding is that he was director of the
14 A Imnotsure. 14 institute, and in that capacity, he would be ina
15 Q And as far as you're aware, this letter was not — you 15 position to make those kinds of decisions.
16 did not submit this letter for approval by anyone atthe 16 (Exhibit 21 was marked for identification.)
17 University of Michigan? 17 BY MR. JUCKNIESS:
48 A Notto my recollection, no. 18 Q Exhibit 21 is a letter dated January 15th, 2010, to the
19 Q Orat the International Institute? 19 ambassador, Ambassador Otaiba, and this one was sent by
20 A Well, Mark Tessier’s. 20 you, correct?
21 Q Just Mark Tessier? Only Mark Tessler at the 21 A_ Ibelieve so.
22 International Institute? 22 Q Okay. And do you remember reviewing this document in
23 A He's the director. 23. January?
24 Q Soit was your understanding that Mark could make 24 A_ Idon't know when, but I recall reviewing it because |
25 decisions on behalf of the International Institute? 25 signed it.
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4732 Filed 01/13/19 Page 30 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 26o0f34 PgID3103

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 184..187
Page 184 Page 185
4+ Q Okay. And this, again, was to ~ was providing wiring 1 plans for participation. Or “for the participants,”
2 instructions to wire the funds to CPS, correct? 2 Had you done anything with respect to selecting
3 A Apparently, yes. 3 participants?
4 Q_ Itsays in the second paragraph, it says, “We are 4 A Idon't recall.
5 pleased to report that we have made significant progress 5 Q Was there any - any timeline that had been submitted to
& in our planning and in participant selection.” 6 the University of Michigan at this point that had been
7 What was the significant progress made in the 7 approved by either the International Institute or anyone
& planning and participant selection as of January 15, 8 else?
9 20107 9 A Other than --! don't recall the dates on all these
10 A Well, | guess my understanding would be that we had 10 documents, but other than what Ms. Cone had submitted, !
11 found a home, we had begun to make arrangements for the 11 don't recall any other timelines.
12 administration of the project, these are things that had 12 Q Okay. The last sentence on the page says, "As Principal
13 been worked on up to that time. 13 Investigator on the project, Professor Sherman Jackson
14 Q And as far as finding a home, the home was found by Mark 14 will be responsible for directing the disbursement of
15 Tessler suggesting CPS and you then suggesting CPS? 15 the funds from your contribution.”
16 A Umm — yes. 16 You were agreeing to be principal investigator,
17 Q Anything elise? 17 correct?
18 A_ Interms of? 18 A Correct.
19 Q Anything else that was done to -- by you to find a home 19 Q And to be responsible for directing disbursements of the
20 as part of the progress and planning? 20 funds?
21 A Well, | tried to resolve all the issues that both Mark 21 A Correct.
22 Tessier and Ms. Cone had raised and move to agreeing 22 Q And you understood that was to be in connection with
23 that the project would come to U of M. 23 work constrained by the budget with reasonable
24 Q Okay. The next line says, We are now ready to commit to 24 adjustments?
25 a timeline and need to make reservations and travel 25 A Um-hmm.
Page 186 Page 187
1 Q Yes? 1A Yes.
2A Yes. 2 Q And did you ensure that that happened or did you rely on
3 Q Thenext line says, "This will be done in consultation S Mark Tessier to do that?
4 with Mark Tessler and Margaret Cone, who are 4 A _ Irelied in part on Mark Tessier and in part on the fact
5 co-Principal Investigators.” 5 that | assumed that CPS, as a university entity, would
§ And so that was accurate, was it not? 6 follow the instructions and the regulations that govern
7 A Tomy recollection. yes. 7 these bodies within the university.
8 Q And you intended to consult Mark Tessier and Margaret 8 Q And so you expected that others would carefully monitor
9 Cone on those disbursements? 9 the financial policies and procedures for the
410 A Yes. 10 disbursements?
11 Q Thenext line, it says, “Furthermore, we want to assure 11 A Yes.
12 you that all project expenditures will be carefully 12 Q_ Anyreason that this —
13 monitored according to the well-established financial 13 MR. BOURQUE: Do you need a break?
14 policies and procedures at the University of Michigan.” 14 THE WITNESS: Just a bathroom break.
15 Did — did -- so you agreed that the project 15 BY MR. JUCKNIESS:
16 expenditures would be carefully monitored? 16 Q Certainly. Let me just ask one more question, which is
17 A lagreed because that was my assumption of what would 17 any reason — or why didn't you mention CPS in this
18 happen if the project went to the International 18 document?
19 Institute or CPS. 19 A Idon't know.
20 Q So you assured the ambassador that all the project 20 Q The document is on International Institute letterhead
21 expenditures will be carefully monitored according to 21 and the signatures don’t mention CPS. Why is that?
22 the University of Michigan policies and procedures? 22 A_ tdon't know.
23 A That was my assumption, yes. 23 MR. JUCKNIESS: Okay.
24 Q But that was actually what you explicitly assured the 24 VIDEOGRAPHER: The time is 1:58 p.m. We are off
25 ambassador would happen? 25 the record.
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4733 Filed 01/13/19 Page 31 of 37

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5386
Sherman Jackson on 10/09/2017 Non-Confidential Pages 188..19#
Page 188 | Page 189
1 (Whereupon a break was taken.) | 1 use the budget that had been prepared and agreed to
2 (Exhibit 22 was marked for identification.) | 2 instead of creating a new one?
3 VIDEOGRAPHER: The time is 2:02 p.m. We arenowon 3 A My understanding at the time or my understanding is that
4 the record. 4 that budget did not have any allotments for the
5 BY MR. JUCKNIESS: 5S administrative costs at U of M.
6 Q = Okay. I'm handing you what's been marked as Exhibit 22, | 6 Q And that was the only adjustment that needed to be made?
7 Bates number U-M Subpoena Response 2424 to 2426, an 7 A Tomy recoliection, although | don't know what else that
8 email from Dave Howell to you dated February 16th, 2010, 8 would have shaken up.
9 that says, "Next week when you're in Ann Arbor we can 9 Q Well, David Howell goes on and says, “Even before then,
10 sit down and come up with a detailed budget that will 10 though, | need some sort of reasonable draft budget just
11 help you manage the WLP project." 11 to get the U-M account open so that the funds will be
12 And it was accurate, was it not, that you were '12 available to you right away."
13 supposed to be managing the WLP project, or was that 13 Was the budget that had been submitted and approved
14 inaccurate? 14 not a reasonable draft budget?
15 A Well, it depends on your definition of managing. 15 A Again, i don't know if — I'm not quite sure about what
16 Overseeing, is that the same as managing? 16 was going on on the DPS (sic) side, but | assume that
17 Q Why were you talking with Dave Howell about coming up 17 they could not -- there was no — there was no allotment
18 with a detailed budget when you already had a budget 18 in that budget for the administrative costs here, and
19 that had been agreed to? 19 that's part of the arrangement that needed to be made,
20 A Again, | - the only thing that | can make of it is the 20 the adjustment that needed to be made.
21 whole question of the overhead for CPS which Ms. Cone 21 Q So he says, “With that in mind, | created the draft
22 and | had gone back and forth and there was a question (22 (temporary) budget, which | based on items from the
23 as to what it would be, so that raised budgetary 23 early budget you provided me previously."
24 questions, that’s my only recollection. | 24 So presumably, the budget that you provided him was
25 Q Okay. That's the only reason -- why couldn't you just | 25 the one that had been approved by the ambassador?
= Page 190 més is ~~ Page 191 |
1 A lassume so. | 1 A No.
2 Q Did you create some other budget that you gave to David 2 Q_ Did you just assume that he would do that?
3 Howell? | 3 A Ithink what | assumed was that the — the needed
4 A _ 1did not, not to my recollection. 4 adjustments would be made, and that would be the basis
5 Q Okay. Why would Dave Howell think that was just an 5 upon which we would proceed.
6 early budget instead of the budget for the program that | 6 Q _Isit consistent with university policy regarding
y had been approved -- 7 principal investigators for principal investigators to
8 A Nothing that { can imagine, to me. | don't know, | 8 just assume that things are going to get done and not
9 mean (inaudible) — ‘9 check?
10 COURT REPORTER: You're going to have to speak upa 10 A_ I don't know.
11 little. /11 Q Do you remember reviewing the attached draft temporary
12 THE WITNESS: I'm sorry. 12 budget?
13 COURT REPORTER: I'm sorry. 43 A 1Idon't remember reviewing this, but one thing that
14 THE WITNESS: I'm sorry, | apologize. | just 14 sticks out at me is that it's 25 percent instead of 22,
15 have -. 15 so! don't know if this was something that was the basis
16 A Idon't know. | don't know what Dave Howell had in 16 of 6 discussion or this was what was finally being
17 mind. 17 suggested.
18 BY MR. JUCKNIESS: (18 Q Okay.
19 Q Did you tell him that there was an approved budget on 19 A I don't know —
20 ‘the program and that should be submitted? 120 Q Yeah, here we've got the $17,500 per month number, do
21 A_ think he knew that. (21 you see that, on CPS fees?
22 Q Okay. Did you take any steps -- (22 A Yes.
23 A_ I|don't know. 23 Q_ And that was that -- the number that you were — was
24 Q_ -- to make sure that he submitted that and had that 124 close to the number that was referred to in that merno
25 approved by the U of M? 25 that you said was agreed to with the funder?
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4734 Filed 01/13/19 Page 32 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 280f34 Pg!ID3105

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 192..195
Page 192 Page 193

41 A Um-hmm. 1 show that, but -—

2 Q Tobe paid out at the beginning of each month, correct? 2 Q Okay. The next paragraph says, "Also, to open the

3 A Ibelieve so. 3 account | need to provide the level of proposed effort

4 Q Was it your expectation that CPS would receive $17,500 4 that the leadership (you as Pi, Mark as co-Pl) will be

5 per month for each of the months all the way back to May 5 devoting to the project in the first year.”

6 of 20097 6 That has to do with the effort reporting, correct?

7 A \didn't have an expectation, per se. | assumed that 7 A Um-hmm, um-hmm.

8 that overhead would be determined on some kindof shared 8 Q Yes?

9 formula across the university. 9 A Yes.

10 Q_ CPS didn't do any work on the World Leadership Project 10 Q And did you give him the numbers for the proposed

11 in May, June, July and August, September or October of 11 effort?

12 2009, correct? 12 A_ tdon't recall.

13 A When did CPS exactly —! don't recall the dates. | 13 Q Well, we know that the numbers on your effort reporting
14 don't recall when CPS came into the picture, so | can't 14 were 75 percent for May, June — for June, July and

15 answer that question. 15 August of 2009 and then additional effort in June, July

16 Q Did CPS do anything in the summer of 2009 regarding the 16 and August of 2010 and no other effort, correct, do you
17 World Leadership Program? 17 remember that?

18 A |don't recall. 18 A No.

19 Q So the fourth paragraph - 18 Q Youdonot. What was the proposed effort that you sent
20 A_ I mean, not before -- not before CPS formally came into 20 back to Dave Howell?

21 the picture, | don't recall it doing any work on the 21 A_ tdon't recall.

22 project. 22 Q_ Did you respond?

23 Q When did CPS -- CPS formally came into the picture in 23 A lassume | did, but! don't recall what that response
24 February of 2010, correct? 24 was.

25 A | believe that's probably correct, but the record would 25 (Exhibit 23 was marked for identification.)

Page 194 Page 195

1 BY MR. JUCKNIESS: 4 Q Okay. And it says, “It contains the preliminary budget

2 Q_ Exhibit 23 is an email from Dave Howell to you 2 and other items that we discussed.”

3 forwarding the Proposal Approval Form that U-M requires 3 Was there a preliminary budget for the project or

4 to open an account. 4 was there an approved budget?

5 A Um-hmm. 5 A_ | don't know what he means by preliminary budget, other

6 Q_ Does this refresh your recollection that you received a 6 than, again, perhaps the budget that was submitted to

7 Proposal Approval Form that was required to open an 7 Ambassador Otaiba.

8 account for the WLP? 8 Q_ But that was the approved budget; he may be thinking of

9 A No, it doesn't, but that doesn’t mean that I didn't 9 it as the preliminary budget?

10 receive it. 10 A Yes.

11. Q Okay. And in the comments, it says, “Hi Sherman." This 11 Q You thought of it as the approved budget?

12 is about halfway down. “Hi Sherman. This is the 12 A Basically.

13 Proposal Approval Form that U-M requires to open an 13 Q Soit says, "Can you please click on the link in this

14 account for the WLP." 14 document and, as the Pl, approve the PAF (you will have

15 And you understand that to mean -- 15 to log in to do so)?"

16 A Yes. 16 You understood then that you had to approve the PAF

17 Q You understood that? 17 as the Pl, correct?

48 A understand that. 18 A Yes.

49 Q You understood at the time that a Proposal Approval Form 19 Q And you did so, is that correct?

20 was required to open the account? 20 A_ I!don't recollect, but | assume.

21 A Well, if you're asking if | understood this sentence at 21 Q You had an obligation to do so as the principal

22 the time or if 1 — 22 investigator, correct?

23 Q Yeah. 23 A lassume.

24 A -understood that —I understood the sentence atthe 24 Q You don'tknow? Would you have tried to find out if you

25 time. 25 had an obligation or not?
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4735 Filed 01/13/19 Page 33 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 290f34 PgID3106

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 196..199
Page 196 Page 197
1 A \imean,! assumed that, again, DPS (sic), as the 1 as principal investigator?
2 International Institute, would be proceeding on the 2 A_ \Ican't imagine any conflict of commitment with the
3 basis of university policy, so if this was indicated to 3 project.
4 me, | would understand that | had an obligationtodo 4 Q_ If you weren't going to be available for the project,
5 that. 5 would that be a conflict of commitment?
6 Q Okay. So based on this document, you knew atthe time 6 A Not necessarily.
7 that you had an obligation to do that, correct? 7 Q So the email at the top says, “Hi Sherman. Just adding
8 A_ To - obligation to do what, to fill out — 8 an ‘Urgent’ at the beginning of this email, as we had
9 Q To approve the PAF? 9 agreed, as it requires immediate attention.”
10 A lassume. 10 At some point did you reach an agreement with Dave
41 Q When you say you assume, do you mean yes? 11 Howell where he put "Urgent” on an email if it needed
12 A Yes, lassume. 12 your immediate attention?
43. Q You mean yes, you understood it, or you mean you don't 13 A 1Idon't recall that.
74 recall one way or another whether or not you understood 14 Q Okay. And he said, "Once you do the below we should be
15 it? 15 able to get your account opened and funds transferred
16 A lassume that! understood it at the time. | don't 16 into it.”
17 recall what my state of mind was at the time. 17 And did you have an understanding at that time of
18 Q Okay. It says, "At the same time, you will probably 18 where the funds were going?
19 have to indicate that you have no conflict of interest 19 A !assume it would be going to DPS (sic). That was the
20 on the project." 20 whole point of —
21 Did you have any conflict of interest on the 21 Q CPS?
22 project? 22 A CPS, I'm sorry.
23 A Notto my recollection. 23 Q_ Did you interact at all with Laurie Winslow?
24 Q Would a conflict of commitment have constituted a 24 A Idon't recall her.
25 conflict of interest that you would have had to report 25 (Exhibit 24 was marked for identification.)
Page 198 | Page 199
1 BY MR. JUCKNIESS: 1 the conversations proceeded at the time. But I --
2 Q Okay. Exhibit 24, this looks like 2 follow-up for the 2 BY MR. JUCKNIESS:
3 project approval? This is Laurie Winslow — or I'm 3 Q Can you tell me if CPS, can you identify for me any
4 sorry -- Dave Howell forwarding to you and Laurie 4 services that CPS provided in May of 2009 to WLP?
5 Winslow the project award notice. And the email from 5 A May 2009. | don't believe I can.
6 Dave says, "Hi Sherman. The below means the CPS account 6 Q_ Certainly not $15,000 worth of services in May of 2009?
7 has been established for the WLP.” 7 MR. BOURQUE: Is that a question?
8 So this confirms what you said before, that you 8 MR. JUCKNIESS: Yeah.
9 understood it was the CPS account that was being 9 A_ Idon't know.
10 established? 10 BY MR. JUCKNIESS:
11 A Yes. 11 Q Were you actively working with CPS in -- during May,
42 Q And the — does this refresh your recollection at all as 12 June or July of 20097
13 to your certification of the project approval form? 13 A 2009. I don't recall. Again, my relation with CPS
14 A No, it doesn't. 14 began when | was introduced to them by Mark Tessier. |
145 Q  Atthe time of the project award notice or the project 15 don't know, | don't recall when that was.
16 approval form that we previously discussed, did you 46 Q Well, we saw that email from Nancy Bums that said nice
17 expect or intend to have CPS paid $15,000 a month for 17 to meet you last Friday and that was November 4th, so
18 every month prior to February 2010 all the way back to 18 sometime around there was your first meeting —
19 May of 2009? 19 A Yeah, so! don't - sometime around there, | assume,
20 A lwould not say that that was my understanding now. | 20 yeah.
21 don't know what the conversations -- (inaudible) the 21 Q SoCPS to your understanding didn't do any work on the
22 conversations — 22 World Leadership Project prior to either the end of
23 COURT REPORTER: You're going to have to speak upa 23 October, beginning —
24 little, please. I'm sorry. 24 A_ Idon't recollect that.
25 A Idon't know how the conversations --| don't recallhow 25 Q You don't recollect that they did —

 

 

 

Scheduling@FortzLegal.com

FortzLegal

844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4736 Filed 01/13/19 Page 34 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg300f34 PgID3107

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 200..203
Page 200 Page 201
1 A Right. 1 A Um-hmm.
2 Q -is that correct? 2 Q —correct?
3 A Yes, correct. 3 A Yes. If that’s what it says.
4 (Exhibit 25 was marked for identification.) 4 Q Yes. Well, it says it’s a project award notice,
5 BY MR. JUCKNIESS: 5 $0 -- and that’s dated 2/26, so that was the date -- the
6 Q_ Exhibit 25 is an email from Mark Tessier to Ambassador 6 date of official approval?
7 Otaiba and copied to you and Margaret Cone. Do you 7 A Yeah, but the date of official approval does not
8 recall communicating or being part of a communication 8 necessarily correspond with the date on which work for
9 with Ambassador Otaiba in early March of 2010? 3 the project was being undertaken.
10 A Idon't recall, but | don't deny. 10 Q Okay. Okay. And —.
411 Q Okay. It says, "Both Professor Jackson and | have been 11 What sort of records were you keeping regularly
12 traveling.” 12 regarding the project preparations and plan?
13 Do you remember what your travel schedule was in 13 A_ Ibasically relied on my correspondences with the
14 early 2010? 14 various parties involved in the project. I didn't keep
15 A Idonot. 15 a separate record.
16 Q_ Itsays, "Planning for the program is going very well, 16 Q  Sojust the email correspondence that you —
17 and we look forward to keeping in touch as things 17 A Email correspondence, the whatever letters were sent.
18 continue to move forward.” 18 And of course, | have a recoilection of certain phone
19 What planning had been done by March 3rd, 2010, if 19 conversations.
20 you recall? 20 (Exhibit 26 was marked for identification.)
21 A idon't recall exactly, but | assume that the issues of 21 BY MR. JUCKNIESS:
22 housing and visas and travel, students were being 22 Q Exhibit 6, U-M Subpoena Response -—-
23 selected, | assume. | don't -- 23 MR. BOURQUE: 26.
24 Q Well, the project had just been approved as of 24 MR. JUCKNIESS: Thank you.
25 Exhibit 24, February 26th — 25 BY MR. JUCKNIESS:
Page 202 Page 203
4 Q Exhibit 26, U-M Subpoena Response 0249 to 251. Thisis 1 MR. JUCKNIESS: Yes.
2 a chain of emails that you were included on, and you'll 2 (Exhibit 27 was marked for identification.)
3 see in the second message on the first page, Friday, 3 BY MR. JUCKNIESS:
4 January 15th, from Mark Tessler to Dave Howell and to 4 Q Exhibit 27, it’s a collection of documents marked
5 you, saying, "Hi Dave. The letter looks good. What do 5 Jackson 265 to 278, so | take it that these were also
6 you (and especially Sherman) think about adding the 6 pulled off your computer?
7 highlighted sentence below to the first paragraph on 7 A Yes.
8 page two. Thanks.” 8 Q And 1 believe that these are notes created by, if you
9 And it’s unclear what's actually highlighted from 9 turn to the second -- or the third page, by Raquel
10 this copy, but undemeath it says, "As Principal 10 Ukeles, whose CV appears on that page?
11 Investigator on the project, Professor Sherman Jackson 11 A Um-hmm.
12 will be responsible for directing the disbursements of 42 Q And she created these notes and forwarded them to you in
13 funds from your contribution. This will be done in 13 connection with the work that was being done?
44 consultation with Mark Tessler and Margaret Cone, who 44 A Ithink so. | could not confirm that positively, but!
15 are co-Principal Investigators. Furthermore, we want to 15 think so.
16 assure you all project expenditures will be carefully 16 Q You didn't prepare documents —
17 monitored according to the well-established,” and 17 A_ Idon't think so.
18 question mark. 18 Q_ -like this?
19 Do you remember what he was suggesting adding or 19 A I'mnot --! don't think | did.
20 why? 20 Q And this shows a phone meeting on March 9th, 2010?
21 A tdonot. 21 A Um-hmm.
22 Q Language like that was ultimately included in the 22 Q Did you attend that meeting?
23 letter, do you recall? 23 A Yes, | think I did.
24 A Ithink so. 24 Q Okay. And then if you tum to 272, this says, “Phone
25 MR. BOURQUE: Finished with that one? 25 meeting with Sherman Jackson,” March 3rd, 2010?
Scheduling@FortzLegal.com FortzLegal 844.730.4066

 
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4737 Filed 01/13/19 Page 35 of 37

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 240..243°
Page 240 Page 241
1 Q So you didn't agree? | 1 Q_ Did you seek approval from anyone at LS&A or the law
2 A_ lacquiesced. | 2 school?
3 Q What efforts were made to move the project to a -- to 3 A No.
4 either a different department or to have a different PI 4 Q_ Anyone at International Institute?
5 on your behalf? | 5 A No.
6 A_ | don't know of any. 6 Q Anyone at CPS other than Mark Tessier?
7 Q You didn't take any? | 7 A didn't seek it, but no, from Mark Tessier.
8 A_ Idon't know of any. No, I didn't take any. 8 Q AsPI, did you have the obligation to get a project
8 Q You didn't take any. You just said the project should 9 award change created in connection with that?
10 just -- should move or you just said Margaret Cone says 10 MR. BOURQUE: Object -
11 the project should move, and therefore, it should? 11 A_ Idon't know.
12 A_ I didn't know of any other entity within the U of Mthat 12 MR. BOURQUE: -- to the legal conclusion.
13 would house and administer the project. 13 Go ahead.
14 Q_ Did you get approval from the sponsor prior to 14 A_ Idon't know.
15 withdrawing from the project? 15 BY MR. JUCKNIESS:
16 A_ idid not get that. 16 Q_ Did you try to get an official project award change?
17 Q_ Did Mark Tessler get that? /17 A No.
18 A Approval? | think we notified the sponsor, but! don't 18 Q_ Did you expect Mark Tessier to take care of any policies
19 know about approval. | 19 and procedures that needed to be taken care of in
20 Q You didn't get approval prior to withdrawing, correct? | 20 connection with withdrawing from the program?
21 A idon't think -- no. 21 A_ {didn't recognize that obligation at the time.
22 Q Did you get approval from anyone at U of M - 22 Q_ Did you expect Mark Tessier to deal with any obligations
23 A No. 23 that you weren't recognizing?
24 Q_ -- before withdrawing? (24 A No, | didn't expect him to deal with it. | assumed that
25 A No. 25 Mark Tessier would know that there were specific
i Pees : - Page 242 Page 243
1 obligations that accrued to that decision. 1 that's dated March 29th. And in the second paragraph,
2 Q_ Anddid he -- and he did not tell you at the time 2 it says, We've already provided what we can in terms of
3 that -- 3 the direct -- the indirect --
4 A_ Notto my recollection. 4 A The second paragraph?
5 Q —he-he didnt tell you that you needed to get a 5 Q Yes, sorry, the second paragraph, right here.
6 project approval change? 6 A_ Aha, yes.
7 A Not to my recollection. 7 Q "We've already provided what we can in terms of the
8 Q Orthat you would have needed approval from the sponsor! 8 _ indirect cost questions that Margaret has, in my email
9 to withdraw? /9  toyou on Wednesday March 24th at 12:23. So I'll assume
10 A Notto my recollection. | 10 that you'll talk to Margaret about it.”
11 Q = And you didn't think you needed approval from the 141 And so March 29th, sometime thereafter, do you
12 sponsor to withdraw? | 12 recall having a discussion with Margaret about the
13 A Well, | just wasn't aware of any such obligation. 13 indirect cost questions?
14 Q_ Ifyou had thought there was such an obligation, you | 14 A_ !don't recall that discussion.
15 would have done it, correct? (15 Q_ And you don't recall any expressed agreement with
16 A (if there was a -- if ! had known there was an 16 Margaret about indirect costs?
17 obligation, yes, | probably would have done it. 17 A_ | don't recall that discussion.
18 Q And so from your perspective, you had no obligation to 18 Q And you don't recall any agreement regarding —
19 get an agreement or approval from the ambassador before 19 A  Idon't recall the discussion, whether it resulted in
20 withdrawing? 20 agreement or disagreement.
21 A lwas unaware of any obligation to do so. 21 Q Okay. And you didn't memorialize any agreement in
22 (Exhibit 35 was marked for identification.) 22 writing --
23 BY MR. JUCKNIESS: 23 A Notto-
24 Q In front of you is Exhibit 35. And at the bottom is an 24 Q_ -- regarding indirect costs?
25 email from Dave Howell to you and Sherman Jackson and 25 A Not to my recollection.
Scheduling @FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4738 Filed 01/13/19 Page 36 of 37

2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg32o0f34 PgIiD3109

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 244..247

244 Page 245
Q_ Exhibit 36, U-M Supplement Subpoena Response 3737 to

4
2 2 3739. This is a chain that starts off with an email
3 A tdon't recall. 3 dated March 28th, 2010. And actually, let me have you

4 Q The last paragraph there says, “Perhaps related, as | a turn first to the earlier email on the second page where

5 mentioned to you recently, Laurie and | are working on a 5 you wrote on Saturday, March 27th, to Dave Howell, “Dear
6 draft budget that incorporates what information and 6 Dave: | just got the email from Margaret in which she

T uf

8 8

9 9

 

Page
4 Q_ Did you - do you recall informing Dave Howell that you
reached an agreement after that phone call?

expenses we have so far in regards to the WLP budget.” indicated that she did not need the letters of
So were you working with them on creating a new invitation but the actual J1 applications, so that she
budget? could check them for mistakes before they enter the
10 A Notto my recollection. 10 final process. It was my understandings both last night
11. Q Okay. So what was your understanding as to why they 11 and earlier this afternoon that that is what you had
12 were working on a draft budget when you already had a 12 sent me, which | passed along to Margaret, only to find

13 budget? 13 out upon reviewing the actual file that nothing but the
14 A I'mnot sure. 14 letter of invitation were included. Dave, this is

15 Q You already had an approved budget for the program at 15 precisely the kind of thing that undermines trust and

16 that time? 16 causes all kinds of problems, not to mention putting me
17 A 1-—yes, but | assume, again, because that budget 17 in a bad light.”

18 didn’t include U of M administrative costs, thatthisis 18 So you — it was your opinion as of, you know, late

19 part of that. 19 March that there were -- you had already identified the
20 Q Do you recall there being problems with the visas and 20 kinds of things like this that were undermining trust
21 the J1s and what was submitted? 21 and causing problems with the World Leadership Program?
22 A Vaguely, yes. I mean, I recall the problem was huge. | 22 A No, 1 wouldn't say that. | would say that this
23 don't know about the details. 23 particular problem would be of the genre that would
24 (Exhibit 36 was marked for identification.) 24 erode trust.
25

25 BY MR. JUCKNIESS: Q_ And put you in a bad light?

 

 

 

Page 246 | Page 247

4 A Put me ina bad light in light of the exchanges 1 handle, right?

2 that we were having in which I was trying to find ways 2 A Apparently in that particular situation, yes.

3 of mitigating the tensions between Margaret 3 Q And then you go on to say, “Clearly, we did not ask for

4 and -- Margaret — Margaret Cone and Dave Howell and 4 the letters but for the J1 applications. | rely on you,

5 CPS. 5 as you know, to follow through with the requests | make

6 Q And you thought that she was expecting too much? 6 and was confident that that is what you had done.”

7 A Nota matter of too much. ! thought that in some ways, 7 So you were relying on David, but at least in this

8 in some ways, the perception was Ms. Cone had gotten 8 instance, he hadn't followed through?

9 the -- the understanding that people were her personal 9 A_ In this instance, apparently, he had not.

10 employees and that she had no appreciation for their own 10 Q And this wasn't the first time that he hadn't followed

11 professional expertise and the manner in which they went 11 through on something, was it?

12 about doing things. 42 A Well, | will say this wasn't the first time that

13 Q But Dave was making mistakes and was putting you in a 13 Ms. Cone had complained about something. | would not
14 bad fight? 14 say necessarily that it was the first — that it was not

45 A Well, Dave made a mistake here, and | said that this 15 the first time he had followed through.

16 kind of mistake, given that I have tried to assure 16 Q_ If this conduct was putting you in a bad light, do you

17 Ms. Cone that, you know, we would be addressing issues 17 think it was also putting the World Leadership Program

18 in a manner that would be more to her satisfaction, this 18 in a bad light?

19 kind of mistake would put me in a bad light. 49 A tdon't think so. | don't know who would -- who else

20 Q And in fact, at least with respect to this, you went on 20 would have known about this kind of a problem.

21 after saying that this would put you in a bad light, you 21 Q Margaret Cone?

22 went on to say, “! do not think that it is too much for 22 A Well, World Leadership, she is part of the World

23 Margaret to expect that when | tell her that | have 23 Leadership, no?

24 handled something, that it is actually handied.” 24 Q Well, what about the people she was dealing with in

25 And that was the thing that Dave had failed to 25 Egypt on the — on the visas?
Scheduling@FortzLegal.com FortzLegal 844.730.4066
Case 2:16-cv-11306-SFC-SDD ECF No. 133-1, PagelD.4739 Filed 01/13/19 Page 37 of 37
2:16-cv-11306-SFC-SDD Doc#87-3 Filed 05/14/18 Pg 330f34 Pg!D 3110

 

 

 

 

 

 

MARGARET CONE vs MARK TESSLER et al Job 5380
Sherman Jackson on 10/09/2017 Non-Confidential Pages 288..291
Page 2838 Page 289

1 "we," meaning CPS, | assume, “are on the verge of taking 1 Q Okay. He says, "I am confident that CPS is more than

2 the initiative on this,” that is, moving the project 2 ready to see the project move elsewhere - in fact we are

3 elsewhere. 3 on the verge of taking the initiative on this.”

4 Had you talked to them about that? 4 A Oh, okay. Well, no, | was not aware of that, | don't

5 A No, Idid --1 don't — 1 don't read that statement in 5 recall anything in that regard.

6 that way, but no, | had no understanding that there was 6 Q He was keeping that to himself?

7 anything afoot in that regard. 7 A_ Iwas not aware of it.

8 Q You were getting ready to spring that on -- on the 8 Q Okay.

g program at that time? 9 A 1!don'trecall any conversation about that.

10 A Who's that? 10 (Exhibit 45 was marked for identification.)

11 Q Any of you, moving the program. We're going to move it, 11 BY MR. JUCKNIESS:

12 sorry? 12 Q Okay. Exhibit 45, an email from 4/14 from Mark to

43 A Idon't get your — your question. Who is going tomove 13 Margaret. And first of all, you'll see that there's an

14 it? 14 email about CPS, and about four lines into

15 Q Well, that the Pl would move it or that CPS would move 15 that -- that -- or paragraph, the third paragraph about

16 it or say we're withdrawing? 16 CPS, and about four lines in, it says, "I was told by

17 A_ Idon't --! don't —I don't follow your -- your lead 17 CPS today that Sherman did not forward to CPS for almost
18 here, I don't -- as | said, | don't recall any 18 a month some of the reimbursement requests you sent

19 conversations about moving the —- moving the project. 19 him."

20 Q Yeah, okay. So Mark was keeping that to himself and 20 Do you remember that being a problem with the

21 wasn't sharing that with you? 21 program that was expressed to you?

22 A Again, i mean - 22 A Again, | don't recall that, but that's the same thing

23 Q_ That they're on the verge of taking the initiative on 23 that's come up in prior documents.

24 this? 24 Q So Mark Tessier also writes in "Leadership" at the

25 A On-on -- well, this is not clear to me. 25 bottom, he says, "As per our earlier emails about

Page 290 7 Page 291

1 leadership, | was surprised to learn from you that 1 Margaret's responsibility and not his?

2 Sherman will be overseas during part of the time the 2 A Again, it wasn't clear whose responsibility it was, and

3 group will be in Ann Arbor.” 3 there were just general understandings that came out of

4 So first of all, you didn’t tell Mark that you were 4 conference calls and meetings we had.

5 going to be gone for part of the time that the group 5 Q AsPI, it was your responsibility to figure out whose

6 would be in Ann Arbor? 6 responsibility it was, right?

7 A_ tdon't recall telling him that. 7 A Well, again, as | said, | mean, that was part of the

8 Q _ Buthe was surprised about that, did he express that to 8 problem, the lines of demarcation between the PI and the

9 you? 9 co-Pis was not always clear.

10 A 1Idon't recall his expressing that to me. 10 Q He says, "No information has been shared with me, but

11 Q Okay. He expected you to be there, right? 11 that's fine, since it's not my responsibility.”

12 A Ashe said, he was surprised. 12 You weren't sharing any information with Mark about

13 Q He says, “I also don't know to what extent he has lined 13 preparations?

14 up instructors and American students for the non-English 44 A | think that those -- the preparations with regard to

15 language part of the program.” 15 faculty and students, those conversations were primarily

16 To what extent had you lined up instructors and 16 between myself, Ms. Cone, and others who had joined that

17 American students? 17 conversation, Raquel Ukeles and others.

48 A Well, again, we had the meetings, the phone meetings, 418 Q Okay. He goes on, Tessier goes on to say, “I am notin

19 and again, Ms. Cone had been basically taking the lead 19 a position to be more deeply involved myself.”

20 on that, and much of that was agreed upon in those 20 ls that because he was on sabbatical?

21 meetings. 21 A_ Idon't know.

22 Q Okay. He goes on to say, "| hope he has made whatever 22 MR, BOURQUE: Where was that?

23 arrangements are necessary and that things are falling 23 MR. JUCKNIESS: The first paragraph, second page.

24 into place.” 24 Or second paragraph, second page.

25 That's because that was your responsibility and 25 (Exhibit 46 was marked for identification. }
Scheduling@FortzLegal.com FortzLegal 844.730.4066

Scheduling@FortzLegal.com FortzLegal 844.730.4066
